Exhibit 10.1

 

COLOGUARD®

 

PROMOTION AGREEMENT

 

BY AND BETWEEN

 

EXACT SCIENCES CORPORATION

 

AND

 

PFIZER INC.

 

 

August 21, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

1

 

 

 

 

2.

GOVERNANCE

10

 

2.1

Joint Steering Committee

10

 

2.2

Joint Operations Committee

13

 

2.3

Joint Review Committee

14

 

2.4

Finance Representative

15

 

2.5

Alliance Managers

15

 

2.6

Compliance Managers

16

 

 

 

 

3.

APPOINTMENT; PRODUCT OWNERSHIP; MARKETING AND SALES

17

 

3.1

Appointment

17

 

3.2

Responsibility for Product

19

 

3.3

Annual Marketing Plan

26

 

3.4

Sales Promotion, Detailing Efforts and IDN Promotion

27

 

3.5

Pfizer Investment and Support

28

 

3.6

Exact Investment and Support

29

 

3.7

Changes in Shared M&P Expenses

30

 

 

 

 

4.

ACCOUNTING

30

 

4.1

Responsibility for Shared M&P Expenses

30

 

4.2

Promotion Fee

31

 

4.3

Fee Statements and Payments

33

 

4.4

Taxes and Withholding

34

 

4.5

No Partnership Provision

35

 

4.6

Payments; Currency

35

 

4.7

Maintenance of Records; Audits

35

 

 

 

 

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS

37

 

5.1

Mutual Representations and Warranties

37

 

5.2

Representations and Warranties of Exact

38

 

5.3

Covenants

39

 

5.4

Compliance with Law and Ethical Business Practices

40

 

5.5

Notice of Investigations

43

 

5.6

Representation by Legal Counsel

43

 

5.7

No Inconsistent Agreements

43

 

5.8

Disclaimer

44

 

 

 

 

6.

INDEMNIFICATION; LIMITATION OF LIABILITY AND INSURANCE

44

 

6.1

Indemnification

44

 

6.2

Insurance Requirements

45

 

6.3

Limitation of Liability

46

 

--------------------------------------------------------------------------------


 

7.

CONFIDENTIALITY; PUBLICITY

46

 

7.1

Confidentiality

46

 

7.2

Authorized Disclosure and Use

47

 

7.3

Certain Regulatory Filings

47

 

7.4

Public Announcements

47

 

7.5

Use of Names

48

 

 

 

 

8.

TERM AND TERMINATION

48

 

8.1

Term

48

 

8.2

Renewal

48

 

8.3

Termination for Cause

48

 

8.4

Termination Without Cause

49

 

8.5

Mutual Termination

49

 

8.6

Termination for Change of Control

49

 

8.7

Royalty Upon Expiration

49

 

8.8

Consequences of Termination

50

 

8.9

Survival of Certain Obligations

50

 

 

 

 

9.

MISCELLANEOUS

51

 

9.1

Interpretation

51

 

9.2

Assignment

51

 

9.3

Further Actions

51

 

9.4

Force Majeure

51

 

9.5

Notices

52

 

9.6

Amendment

53

 

9.7

Waiver

53

 

9.8

Severability

53

 

9.9

Descriptive Headings

53

 

9.10

Governing Law

53

 

9.11

Dispute Resolution

53

 

9.12

Entire Agreement of the Parties

54

 

9.13

Independent Contractors

54

 

9.14

No Legal Advice

54

 

9.15

Counterparts

54

 

EXHIBITS

 

Exhibit 1.24

–

Cost of Sales

Exhibit 1.39

–

Exact Trademarks

Exhibit 2.2(c)(iv)

–

Calendar Quarter Performance Metrics

Exhibit 3.2(c)(i)

–

Sales Deployment Plan

Exhibit 3.3(b)

–

Annual Marketing Plan Outline

Exhibit 3.4(a)

–

Promotion Fee Reduction

Exhibit 7.4

–

Press Release

 

--------------------------------------------------------------------------------


 

Exhibit 8.8(b)

–

Tail Period Advertising Services

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into as of August 21, 2018
(the “Effective Date”), by and between Pfizer Inc. (“Pfizer”), a Delaware
corporation, with a principal place of business at 235 East 42nd Street, New
York, New York 10017 and Exact Sciences Corporation (“Exact”), a Delaware
corporation with a principal place of business at 441 Charmany Drive, Madison,
Wisconsin 53719. Pfizer and Exact may each be referred to herein individually as
a “Party” and collectively as the “Parties”.

 

WHEREAS, Exact has marketing and proprietary rights to the Product (as defined
below) in the United States;

 

WHEREAS, Pfizer has sales, marketing, analytical, and other core capabilities
and competencies to promote and market branded prescription products; and

 

WHEREAS, Exact desires to work with Pfizer to leverage Pfizer’s expertise in
sales, marketing, analytical, and other core capabilities and competencies for
the Product in the United States and Pfizer desires to provide such expertise,
including through its Sales Representatives, and to invest in Exact’s Promotion
of the Product in the United States.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS.

 

1.1                               “AdvaMed Code” shall have the meaning set
forth in Section 3.2(c)(ii).

 

1.2                               “Advertising” shall mean the paid advertising,
planning, purchasing and placement of advertising for a prescription medical
device subject to pre-market approval in the Territory through any means,
including television, print, radio/audio, in-office/placed-based, digital, web,
search (SEM/SEO), social media, mobile and any and all new and emerging media
channels for consumers, healthcare institutions and healthcare providers.

 

1.3                               “Affiliate(s)” shall mean, with respect to any
Party, any other Person which controls, is controlled by or is under common
control with such Party. A Person shall be regarded as in control of another
Person if it owns or controls at least fifty percent (50%) of the equity
securities of such other Person entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority); provided, however, that the term “Affiliate”
shall not include subsidiaries or other entities in which a Party or its
Affiliates owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing board, but is restricted
from electing such majority by contract or otherwise, until such time as such
restrictions are no longer in effect.

 

1.4                               “Agreement” shall have the meaning set forth
in the preamble.

 

1

--------------------------------------------------------------------------------


 

1.5                               “Alliance Manager” shall have the meaning set
forth in Section 2.5.

 

1.6                               “Annual Marketing Plan” shall mean the plan
for the Marketing and Promotion of the Product in the Territory for each full or
partial Calendar Year as described in Section 3.3, as prepared and updated from
time to time pursuant to Section 3.3.

 

1.7                               “Annual Supplemental Promotion Fee” shall have
the meaning set forth in Section 4.2(c)(i).

 

1.8                               “Applicable Compliance/Review Policies” shall
mean, with respect to Pfizer, its written Code of Ethics and Professional
Conduct and, with respect to Exact, its written Code of Business Conduct and
Ethics, and such policies and standard operating procedures that are adhered to
by such Party in connection with the Product and any payments or services
contemplated by this Agreement, as the same may be amended from time to time.

 

1.9                               “Applicable Law” shall mean any law, statute,
rule, regulation, order, judgment, ordinance, administrative code, decree,
directive, injunction or permit (including Regulatory Approvals) of any court,
arbitral body, agency, department, authority or other instrumentality of any
national, state, county, city or other political subdivision applicable to a
Party’s activities to be performed under this Agreement. For the avoidance of
doubt, any specific references to any Applicable Law or any portion thereof,
shall be deemed to include all amendments, replacements or successors thereto.

 

1.10                        “Audited Party” shall have the meaning set forth in
Section 4.7(b)(i).

 

1.11                        “Auditing Party” shall have the meaning set forth in
Section 4.7(b)(i).

 

1.12                        “Baseline Laboratory Service Revenue” shall mean,
with respect to a particular Calendar Year during the Term, the amounts set
forth in Section 4.2(b).

 

1.13                        “Baseline M&P Expense” shall have the meaning set
forth in Section 3.6.

 

1.14                        “Business Day” shall mean any day other than a
Saturday, Sunday, or a bank or other public holiday in New York, New York,
United States.

 

1.15                        “Calendar Quarter” shall mean the respective periods
of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31.

 

1.16                        “Calendar Year” shall mean the respective periods of
twelve (12) calendar months, each such period ending on December 31 of the
applicable year for as long as this Agreement is in effect.

 

1.17                        “Calendar Year Baseline Laboratory Service Revenue”
shall have the meaning set forth in Section 4.2(b).

 

1.18                        “Change of Control” shall mean, with respect to a
Party: (a) the sale of all or substantially all of such Party’s assets or
business relating to the subject matter of this Agreement; (b) a merger,
reorganization, or consolidation involving such Party in which the holders of
voting securities of such Party outstanding immediately

 

2

--------------------------------------------------------------------------------


 

prior thereto cease to hold at least fifty percent (50%) of the combined voting
power of the surviving entity or acquiring entity (or its parent) immediately
after such merger, reorganization, or consolidation; or (c) the acquisition of
more than fifty percent (50%) of the voting equity securities of such Party as a
result of a single transaction or a series of related transactions.

 

1.19                        “CIA” shall have the meaning set forth in
Section 5.4(j).

 

1.20                        “Claims” shall have the meaning set forth in
Section 6.1(a).

 

1.21                        “Compliance Manager” shall have the meaning set
forth in Section 2.6.

 

1.22                        “Confidential Information” shall have the meaning
set forth in Section 7.1.

 

1.23                        “Co-Promote Field” shall mean those physicians and
practices customarily considered primary care or gastroenterology providers and
practices and, subject to Sections 3.1(c)(ii) and 4.2(d), the OB/Gyn Field, in
the Territory. For clarity, if Exact, either through its own Sales
Representative or by agreement with a Third Party, launches the Product in the
OB/Gyn Field, the Co-Promote Field shall not include the OB/Gyn Field.

 

1.24                        “Cost of Sales” shall mean the direct and indirect
costs attributable to sales of the Product Laboratory Services, as calculated in
accordance with Exhibit 1.24, and as consistently determined in accordance with
GAAP.

 

1.25                        “Debarred/Excluded” shall have the meaning set forth
in Section 5.1(g).

 

1.26                        “Detail” shall mean a customary face-to-face or
non-face-to-face contact of a Sales Representative of a Party with an Eligible
Prescriber during which such Sales Representative makes a presentation of
certain of the Product’s attributes, such as describing the FDA-approved
indicated uses, safety, effectiveness, or other relevant characteristics of the
Product, in a fair and balanced manner and in accordance with the requirements
of this Agreement and Applicable Law and in a manner that is customary for the
purpose of Promoting a prescription medical device subject to pre-market
approval, but excluding: (a) any activities performed by any Representative
other than a Sales Representative who is not conducting a face-to-face or
non-face-to-face sales call, (b) presentations made at conventions or (c) mere
delivery of savings cards, coupons or similar items without discussions with an
Eligible Prescriber about the Product; provided that, such measurement shall be
on the same basis as the recording Party’s measurement for its Sales
Representatives’ detailing of its other medical devices subject to pre-market
approval or prescription pharmaceutical products (as applicable), consistently
applied throughout the Term. For clarity, non-face-to-face contact shall mean
e-detailing, video detailing or other presentation of Promotional Material by a
Sales Representative to an Eligible Prescriber via audio, video, internet, using
webex or other similar live conference applications, and in all instances that
allows for real time, detailed and substantive communication between the Sales
Representative and the Eligible Prescriber regarding the Product and would be
considered a Detail by Pfizer for its own products under its own guidelines, but
shall exclude any such communications, such as telephone calls, during which
such detailed and visual

 

3

--------------------------------------------------------------------------------


 

exchanges of information do not occur. “Detail,” when used as a verb, and
“Detailing” shall have correlative meanings.

 

1.27                        “Disclosing Party” shall have the meaning set forth
in Section 7.1.

 

1.28                        “Disputed JOC Matter” shall have the meaning set
forth in Section 2.2(d).

 

1.29                        “Disputed JRC Matter” shall have the meaning set
forth in Section 2.3(d).

 

1.30                        “Disputed JSC Matter” shall have the meaning set
forth in Section 2.1(e).

 

1.31                        “Effective Date” shall have the meaning set forth in
the preamble.

 

1.32                        “Eligible Prescriber” shall mean (a) a health care
provider who has the authority to prescribe the Product under Applicable Law and
(b) any other health care professional without prescribing authority but who
(i) is reasonably believed to assist with patient care and reimbursement for
healthcare service in the office of a health care provider who has authority to
prescribe the Product under Applicable Law, and (ii) is allowed to receive
Promotion.

 

1.33                        “Exact” shall have the meaning set forth in the
preamble.

 

1.34                        “Exact Copyrights” shall mean all statutory and
common law copyrights owned by Exact in and to the Promotional Materials,
Advertising materials or Product Label used in the Territory.

 

1.35                        “Exact House Marks” shall mean the Exact trade name
and logo, including all registrations and applications for registration of any
of the foregoing in the Territory.

 

1.36                        “Exact Indemnitee” shall have the meaning set forth
in Section 6.1(b).

 

1.37                        “Exact JSC Members” shall have the meaning set forth
in Section 2.1(a).

 

1.38                        “Exact Patent Rights” shall mean the Patent Rights
owned or controlled by Exact as of the Effective Date.

 

1.39                        “Exact Sponsorships and Related Activities” shall
have the meaning set forth in Section 3.2(d)(i).

 

1.40                        “Exact Trademarks” shall mean (a) the Trademarks
listed on Exhibit 1.39 and the registrations thereof, (b) any pending or future
trademark registration applications owned or controlled and used in connection
with or intended for use in connection with the Product in the Territory,
(c) any unregistered trademark rights used in connection with the Product as may
exist through use in the Territory, (d) any current or future modifications or
variants of any of the foregoing rights, and (e) any future Trademarks adopted
by Exact or its Affiliates for use in connection with the Product in the
Territory.

 

1.41                        “Excluded Channel” shall have the meaning set forth
in Section 4.2(d).

 

1.42                        “Ex-US Commercial Rights” shall have the meaning set
forth in Section 3.1(c)(i).

 

4

--------------------------------------------------------------------------------


 

1.43                        “Ex-US Commercial Rights Transfer Notice” shall have
the meaning set forth in Section 3.1(c)(i).

 

1.44                        “FDA” shall mean the United States Food and Drug
Administration or any successor agency thereto.

 

1.45                        “FD&C Act” shall mean the United States Federal
Food, Drug, and Cosmetic Act, as amended, and the rules and regulations
promulgated thereunder.

 

1.46                        “Finance Representative” shall have the meaning set
forth in Section 2.4.

 

1.47                        “First Promotion Fee Period” shall have the meaning
set forth in Section 4.2(c)(i).

 

1.48                        “First Supplemental Promotion Fee” shall have the
meaning set forth in Section 4.2(c)(i).

 

1.49                        “GAAP” shall mean United States generally accepted
accounting principles, consistently applied.

 

1.50                        “Governmental Authority” to be broadly interpreted
and includes: (a) any national, federal, state, local, regional, or foreign
government, or level, branch, or subdivision thereof; (b) any multinational or
public international organization or authority; (c) any ministry, department,
bureau, division, authority, agency, commission, or body entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory, or
taxing authority or power; (d) any court, tribunal, or governmental arbitrator
or arbitral body; (e) any government-owned or controlled institution or entity;
(f) any enterprise or instrumentality performing a governmental function; and
(g) any political party.

 

1.51                        “Government Official” to be broadly interpreted,
shall mean (a) any elected or appointed government official (e.g., a member of a
ministry of health); (b) any employee or person acting for or on behalf of a
government, government-controlled entity or enterprise performing a governmental
function; (c) any political party, candidate for public office, officer,
employee, or person acting for or on behalf of a political party or candidate
for public office; (d) any employee or person acting for or on behalf of a
public international organization (e.g., the United Nations); or (e) any
individual who holds himself or herself out to be the authorized intermediary of
any of the foregoing. For clarity, healthcare providers employed by
government-owned hospitals shall be considered Government Officials.

 

1.52                        “Gross Margin” shall mean Laboratory Services
Revenue less Cost of Sales.

 

1.53                        “Gross Margin Percent” shall mean the percentage as
determined by multiplying (a) the fractional value of Gross Margin divided by
Laboratory Service Revenue by (b) one hundred percent (100%).

 

1.54                        “IDN” shall mean an integrated healthcare delivery
network.

 

1.55                        “Incentive Compensation” shall mean the compensation
paid by or under the

 

5

--------------------------------------------------------------------------------


 

authority of Pfizer or any of its Affiliates to a Sales Representative involved
in the Promotion of the Product under this Agreement based directly or
indirectly on the sales of the products (including the Product) being Promoted
by such Sales Representative in the Territory, including any target bonus, award
or other incentive, but excluding (i) base salary and (ii) single product ad hoc
awards or other similar individual product incentives, such as “special
incentive plans” that, in the aggregate, do not exceed $2,000 per Calendar Year.

 

1.56                        “Included Revenue Percentage” shall have the meaning
set forth in Section 4.2(d).

 

1.57                        “Incremental Laboratory Service Revenue” shall have
the meaning set forth in Section 4.2(a).

 

1.58                        “Indemnified Party” shall have the meaning set forth
in Section 6.1(c)(i).

 

1.59                        “Indemnifying Party” shall have the meaning set
forth in Section 6.1(c)(i).

 

1.60                        “JOC” shall have the meaning set forth in
Section 2.2(a)

 

1.61                        “JOC Co-Chair” shall have the meaning set forth in
Section 2.2(a).

 

1.62                        “JRC” shall have the meaning set forth in
Section 2.3(a).

 

1.63                        “JSC” shall have the meaning set forth in
Section 2.1(a).

 

1.64                        “JSC Co-Chair” shall have the meaning set forth in
Section 2.1(b).

 

1.65                        “JSC Members” shall have the meaning set forth in
Section 2.1(a).

 

1.66                        “KAM Team” shall have the meaning set forth in
Section 3.4(c).

 

1.67                        “Laboratory Service Revenue” shall mean, with
respect to a particular Calendar Quarter, as applicable, Exact’s revenue earned
from performing the Product Laboratory Service in the Territory with regard to
patient samples collected in the Territory, subject to Section 4.2(d), as
calculated by Exact in accordance with GAAP consistently applied, less the
following deductions:  (i) trade, quantity or cash discounts, credits,
adjustments or allowances, including without limitation those granted in
connection with managed care network agreements and those granted on account of
price adjustments, billing errors, rejected goods, damaged goods or incomplete
tests or other services; (ii) rebates and chargebacks allowed, given or accrued
(including, but not limited to, cash, governmental and managed care rebates,
hospital or other buying group chargebacks, and governmental taxes in the nature
of a rebate based on usage levels or sales of the Product Laboratory Service);
and (iii) patient compliance incentives that are treated as a reduction in
revenue in accordance with GAAP, including without limitation gift cards to
patients.

 

1.68                        “Launch Date” shall mean October 1, 2018.

 

1.69                        “Marketing” shall mean, with respect to a medical
device subject to pre-market

 

6

--------------------------------------------------------------------------------


 

approval, Advertising, public relations, medical education activities, market
research, creation, development, and distribution of Advertising and Promotional
materials, field literature, direct or indirect educational campaigns, and
exhibits at seminars and conventions. When used as a verb, “Market” means to
engage in Marketing.

 

1.70                        “OB/Gyn Commercial Rights” shall have the meaning
set forth in Section 3.1(c)(ii).

 

1.71                        “OB/Gyn Commercial Rights Transfer Notice” shall
have the meaning set forth in Section 3.1(c)(ii).

 

1.72                        “OB/Gyn Field” shall mean those healthcare
professionals and practices customarily considered OB/Gyn providers and
practices.

 

1.73                        “Occurrence” shall have the meaning set forth in
Section 2.6(c).

 

1.74                        “Party” or “Parties” shall have the meaning set
forth in the preamble.

 

1.75                        “Patent Rights” shall mean any and all (a) issued
patents, (b) pending patent applications, including all provisional
applications, substitutions, continuations, continuations-in-part, divisionals,
and renewals, and all patents granted thereon, (c) patents of addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restorations mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) other forms of government issued
rights substantially similar to the foregoing and (f) United States and foreign
counterparts of any of the foregoing.

 

1.76                        “Payer” shall mean a Third Party entity that pays a
portion or all of the cost of the Product Laboratory Service performed with
respect to a given patient using the Product. For clarity, a patient who pays
for the cost of his or her own Product Laboratory Service, in whole or in part,
shall not be included in this definition of “Payer” and a “Payer” may include
government entities or agencies, managed care organizations, and health or
prescription insurance providers.

 

1.77                        “Person” shall mean an individual, sole
proprietorship, partnership, limited partnership, limited liability partnership,
corporation, limited liability company, business trust, joint stock company,
trust, incorporated association, joint venture or similar entity or
organization, including a government or political subdivision or department or
agency of a government.

 

1.78                        “Pfizer” shall have the meaning set forth in the
preamble.

 

1.79                        “Pfizer Indemnitee” shall have the meaning set forth
in Section 6.1(a).

 

1.80                        “Pfizer JSC Members” shall have the meaning set
forth in Section 2.1(a).

 

1.81                        “Pfizer Trainers” shall have the meaning set forth
in Section 3.2(e)(i).

 

1.82                        “PhRMA Code” shall have the meaning set forth in
Section 3.2(c)(ii).

 

7

--------------------------------------------------------------------------------


 

1.83                        “Pre-Launch Meeting” shall have the meaning set
forth in Section 3.2(e)(v).

 

1.84                        “Product” shall mean the medical device subject to
pre-market approval currently commercialized under the brand name “COLOGUARD”
and indicated for the qualitative detection of colorectal neoplasia associated
DNA markers and for the presence of occult hemoglobin in human stool.

 

1.85                        “Product Label” shall mean the labels and labeling
documents approved on August 11, 2014 by the FDA under the Premarket Approval
P130017, , and any supplements, extensions or changes thereto.

 

1.86                        “Product Laboratory Service” shall mean the
colorectal cancer screening test performed on a specimen provided by a patient
using the Product, including specimen collection, laboratory testing, data
handling and analysis, interpretation of results, patient compliance (including
call center activity) and billing to be provided by Exact or its Affiliates
according to the “Laboratory Instruction for Use” in the Product Label, wherein
the Laboratory Instructions for Use are further subject to any changes as
required by any pre-market approval supplements approved by the FDA.

 

1.87                        “Product Training” shall mean, with respect to the
Product, the Product-specific training program conducted in accordance with the
applicable Annual Marketing Plan and Applicable Laws, which may include training
concerning (a) the scientific basis for the Product, (b) permissible
communications regarding safety and efficacy claims relating to the Product,
(c) permissible communications related to the Product in accordance with the
Product Label, (d) use of Promotional Materials by the Sales Representatives,
and (e) other appropriate topics relevant to the Promotion of the Product as
determined by Exact in consultation with Pfizer.

 

1.88                        “Promotion” shall mean (a) those activities
customarily undertaken by a Party’s field sales representatives in the Territory
to encourage the approved use of a particular prescription medical device (or
prescription pharmaceutical medicine as applicable) subject to pre-market
approval (or other regulatory approval, as applicable), including detailing, and
(b) any other activities customarily undertaken by a Party aimed at encouraging
the approved use of a particular prescription medical device subject to
pre-market authorization approval, including without limitation, healthcare
professional peer-to-peer communication, communications of product benefits to
IDNs, the creation and use of promotional materials, Marketing, meetings and
events (including without limitation speaker bureau events), trade shows,
advocacy activities, including with respect to guideline organizations, and
sponsorships.  The terms “Promote”, “Promoting” and “Promotional” shall have
corresponding meanings.

 

1.89                        “Promotion Fee” shall have the meaning set forth in
Section 4.2(a).

 

1.90                        “Promotional Materials” shall mean, with respect to
the Product, all written, printed, graphic, electronic, audio, video or other
materials (such as a journal reprint) other than the Product Label, provided by
Exact, with respect to currently

 

8

--------------------------------------------------------------------------------


 

developed materials, or developed by the Parties, in each case, for use by a
Party’s Sales Representatives during Details or other Representatives in the
Territory.

 

1.91                        “QSR” shall mean the Quality System Regulation, 21
C.F.R. Part 820, as may be amended from time to time and any successor thereto.

 

1.92                        “Receiving Party” shall have the meaning set forth
in Section 7.1.

 

1.93                        “Regulatory Approval” shall mean, with respect to a
prescription medical device subject to pre-market authorization approval in any
jurisdiction in the Territory for a given indication, all technical, medical and
scientific licenses, registrations, authorizations and approvals of pre-market
approval application, supplements and amendments, and pre- and post- approvals
of the FDA, sufficient for the manufacture, distribution, use and sale of such
prescription medical device, including any services associated with such medical
device, in such jurisdiction in the Territory for such indication in accordance
with Applicable Law, excluding any pricing and reimbursement approvals.

 

1.94                        “Renewal Term” shall have the meaning set forth in
Section 8.2.

 

1.95                        “Representatives” shall mean, with respect to a
Party, such Party’s employees, agents or independent contractors, and such
Party’s Affiliates and their respective employees, agents or independent
contractors, including Sales Representatives, in each case who are performing
services under the Annual Marketing Plan.

 

1.96                        “Sales Deployment Plan” shall have the meaning set
forth in Section 3.2(c)(i).

 

1.97                        “Sales Representative” shall mean an internal or
field sales representative employed by a Party full-time who details products or
services for human use in the Territory. For clarity, Sales Representative
excludes sales managers such as district business managers and above.

 

1.98                        “Senior Officers” shall mean, with respect to Exact,
the Chief Executive Officer of Exact and, with respect to Pfizer, Regional
President, North America, Internal Medicine, Pfizer Innovative Health.

 

1.99                        “Shared M&P Expense” shall mean the incremental
investment in Promotion expense above the Baseline M&P Expenses agreed to by the
Parties, as set forth in Sections 3.5 and 3.6.

 

1.100                 “Tail Period” shall have the meaning set forth in
Section 8.7.

 

1.101                 “Term” shall have the meaning set forth in Section 8.1.

 

1.102                 “Territory” shall mean the fifty (50) states of the United
States and the District of Columbia and includes Puerto Rico.

 

1.103                 “Third Party” shall mean any Person other than Exact,
Pfizer or their respective Affiliates.

 

1.104                 “Trademark” shall mean any registered word, name, symbol,
color, designation or

 

9

--------------------------------------------------------------------------------


 

device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol.

 

1.105                 “Training Materials” shall mean, with respect to the
Product, the materials (which may include written or other recorded, videotaped
or web-based training materials or online training programs) to be used in
Product Training for a Party’s Sales Representatives regarding the Product.

 

1.106                 “VAT” shall have the meaning set forth in Section 4.4.

 

1.107                 “Violating Party” shall have the meaning set forth in
Section 8.3(d).

 

2.                                      GOVERNANCE.

 

2.1                               Joint Steering Committee.

 

(a)                                 Composition. Promptly following the
Effective Date, the Parties will establish a Joint Steering Committee (“JSC”),
comprised of three (3) Representatives of Exact and three (3) Representatives of
Pfizer. The JSC Representatives for each of Exact and Pfizer will be referred to
herein as the “Exact JSC Members” and the “Pfizer JSC Members”, respectively,
and the Exact JSC Members and the Pfizer JSC Members will be referred to herein
as the “JSC Members”. Each Party may replace any of its JSC Members at any time
upon notice to the other Party and the Parties may increase or decrease the
number of its JSC Members on the JSC; provided that at all times an equal number
of JSC Members from each Party are appointed to the JSC.

 

(b)                                 Committee Chair. The JSC will be co-chaired
by a Pfizer JSC Member and an Exact JSC Member (each, a “JSC Co-Chair”). Each
Party may replace its JSC Co-Chair at any time upon notice to the other Party.
The role of secretary of the JSC shall rotate each meeting between the JSC
Co-Chairs (or any JSC Member who is appointed, by mutual agreement of both JSC
Co-Chairs, as secretary of the JSC). The secretary of the JSC shall:

 

(i)                                     notify each Party at least fifteen (15)
days (or as much notice as is reasonably possible) in advance of each JSC
meeting;

 

(ii)                                  collect and organize agenda items from
each Party for each JSC meeting;

 

(iii)                               prepare and circulate to JSC Members each
JSC meeting agenda no later than five (5) Business Days (or as far in advance as
is reasonably possible) prior to the scheduled date for each JSC meeting; and

 

(iv)                              prepare the written minutes of each JSC
meeting and, within fifteen (15) days after such meeting, circulate such minutes
for review and approval by the Parties.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Meetings. The JSC will meet no less than
once each Calendar Quarter (or less frequently upon mutual agreement of the
Parties) either in-person or by audio or video teleconference. Meetings of the
JSC will occur at such times and places in the Territory as mutually agreed to
by the Parties; provided, however, that no more than half of the meetings will
be required to be held in-person in any Calendar Year. Meetings of the JSC will
only occur if at least one JSC Member of each Party is present at the meeting or
participating by teleconference or videoconference. Each Party will be solely
responsible for, and will not be entitled to any reimbursement from the other
Party with respect to, any and all personnel costs or expenses (including travel
expenses) incurred by or on behalf of its Representatives in connection with
participation in any JSC meetings or sub-committee or working group meetings, or
any other travel required to be undertaken by either Party’s personnel in
connection with the performance of the Agreement. The Parties will endeavor to
schedule meetings of the JSC at least fifteen (15) days in advance. The Parties
shall approve the minutes of each meeting promptly, but in no event later than
the next meeting of the JSC.

 

(d)                                 JSC Responsibilities. The JSC shall:

 

(i)                                     review, discuss, and approve each Annual
Marketing Plan for a Calendar Year, including the quarterly baseline budget
amounts contained therein, no later than the applicable date set forth in
Section 3.3(a);

 

(ii)                                  oversee the implementation of each Annual
Marketing Plan;

 

(iii)                               review, discuss, and approve any
modifications to the Annual Marketing Plan submitted by the JOC;

 

(iv)                              oversee the JOC and JRC and each committee’s
activities;

 

(v)                                 act as the first level escalation to resolve
disputes between the Parties, any resolution of dispute brought before the JSC
shall be by the unanimous consent of both JSC Co-Chairs;

 

(vi)                              form and oversee any sub-committee or working
group in furtherance of activities contemplated in the Annual Marketing Plan;

 

(vii)                           form and oversee any sub-committee or working
group as determined by the JSC to be necessary to review and discuss specific
matters related to the subject matter of this Agreement, but not enumerated as a
specific responsibility of the JSC, JOC, JRC, or any other properly formed and
constituted sub-committee;

 

(viii)                        review, discuss and approve the allocation of
Baseline M&P Expenses and Shared M&P Expenses submitted by the JOC;

 

11

--------------------------------------------------------------------------------


 

(ix)                              review all reports, including sales
performance data and other key performance indicators, submitted by the JOC; and

 

(x)                                 escalate any Disputed JSC Matter, as defined
in Section 2.1(e), to the Alliance Managers and Senior Officers.

 

(e)                                  Decision Making. Regardless of the number
of Pfizer JSC Members or Exact JSC Members, decisions by the JSC will be made by
unanimous agreement. The JSC will use good faith efforts to reach agreement on
any and all matters properly brought before it. If, despite such good faith
efforts, the JSC is unable to reach a decision on a particular matter within the
JSC’s responsibilities (each such matter, a “Disputed JSC Matter”), within five
(5) Business Days after the JSC first meets to consider such matter, or such
later date as may be mutually agreed by the Parties in writing, then either
Party may refer such Disputed JSC Matter for resolution to the Alliance
Managers. Within three (3) Business Days after such Disputed JSC Matter is
referred to the Alliance Managers, the Alliance Managers shall determine whether
the Disputed JSC Matter requires the involvement of the Senior Officers. Should
the Alliance Managers refer the Disputed JSC Matter to the Senior Officers, then
the Senior Officers will promptly initiate good faith discussions to resolve
such Disputed JSC Matter. If the Senior Officers are unable to resolve such
Disputed JSC Matter within five (5) Business Days of it being referred to them,
then, Exact, after having considered, in good faith, the advice and input from
Pfizer, will have final decision-making authority with respect to such Disputed
JSC Matter where the subject matter of the Disputed JSC Matter substantially
relates to (i) Product pricing, including any rebates or discounts;
(ii) manufacturing; (iii) research and development, including any trials; and
(iv) engagement with Governmental Authorities; provided, however, that Exact
will not have final decision making authority to require Pfizer to conduct any
activities that Pfizer, in good faith, believes violate Applicable Law or
Pfizer’s Applicable Compliance/Review Policies. For all Disputed JSC Matters
that are not resolved by the Senior Officers and are not subject to Exact’s
final decision-making authority, neither Party will take any action on such
Disputed JSC Matter until resolution can be reached in accordance with this
Section 2.1(e), and, except in the case of a potential violation of Applicable
Law, pending such resolution the Parties shall continue to carry out activities
under this Agreement in accordance with the then-current Annual Marketing Plan.

 

(f)                                   Limits on JSC Authority. Notwithstanding
any provision of this Section 2.1 to the contrary, (i) each Party will retain
the rights, powers and discretion granted to it under this Agreement consistent
with Section 3.2(a), and no such rights, powers, or discretion will be delegated
to or vested in the JSC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing,
(ii) the JSC will not have the power to amend this Agreement or terminate or
otherwise modify or waive compliance with this Agreement in any manner and
(iii) neither Party will require the other Party to (A) breach any obligation or
agreement that

 

12

--------------------------------------------------------------------------------


 

such other Party may have with or to a Third Party or (B) perform any activities
that are materially different, greater in scope or more costly than those
provided for in the Annual Marketing Plan then in effect.

 

2.2                               Joint Operations Committee.

 

(a)                                 Composition. Promptly following the
Effective Date, the Parties will establish a Joint Operations Committee (“JOC”),
comprised of marketing, sales, medical, finance, and such other Representatives
of each Party as necessary. The JOC shall be co-chaired by each Party’s
marketing Representative on the JOC, as designated by the JSC Co-Chair of each
Party (each, a “JOC Co-Chair”). Each JOC Co-Chair shall (i) have knowledge and
expertise in the commercialization of prescription products and services in the
Territory, (ii) have sufficient seniority within the applicable Party to make
decisions arising within the scope of the JOC’s responsibilities, and (iii) be
authorized under such Party’s internal governance procedures to make decisions
or carry out the activities given to such Party under this Agreement.

 

(b)                                 Meetings. The JOC shall meet once each month
(or more or less frequently upon mutual agreement of the Parties) either
in-person or by audio or video teleconference. Meetings of the JOC will occur at
such times and places in the Territory as mutually agreed to by the Parties.
Each Party will be solely responsible for, and will not be entitled to any
reimbursement from the other Party with respect to, any and all personnel costs
or expenses (including travel expenses) which are incurred by or on behalf of
its Representatives in connection with participation in any JOC meetings or
sub-committee or working group meetings, or any other travel required to be
undertaken by either Party’s personnel in connection with the performance of the
Agreement.

 

(c)                                  JOC Responsibilities. The JOC shall:

 

(i)                                     prepare the Annual Marketing Plan for
review and approval by JSC;

 

(ii)                                  prepare and review Product Marketing
strategies and tactics;

 

(iii)                               prepare allocation of Baseline M&P Expenses
and Shared M&P Expense for JSC review and approval;

 

(iv)                              prepare reports, including sales performance
data and other key performance indicators for JSC review in accordance with
Exhibit 2.2(c)(iv);

 

(v)                                 execute and monitor the strategies and
tactics in the Annual Marketing Plan;

 

13

--------------------------------------------------------------------------------


 

(vi)                              monitor Product supply and Product Laboratory
Service capacity to ensure they are sufficient to meet the demand forecast in
the Annual Marketing Plan;

 

(vii)                           establish key supply, capacity, inventory, and
such other metrics to inform the JSC;

 

(viii)                        prepare any revision to the Annual Marketing Plan
as directed by the JSC or otherwise proposed pursuant to Section 3.3(a);

 

(ix)                              provide consent to materials for
reconsideration by the JSC pursuant to Section 2.3(d); and

 

(x)                                 with respect to the Annual Marketing Plan,
ensure that a consultation with the Compliance Managers is completed and
appropriate compliance measures are incorporated into the Annual Marketing Plan.

 

(d)                                 Decision Making. Decisions by the JOC will
be made by unanimous agreement. If a unanimous decision cannot be reached, then
any disputed matter within the JOC’s responsibilities (the “Disputed JOC
Matter”) may be escalated by either Party to the JSC for resolution in
accordance with Section 2.1(e). Unless and until resolved by the JSC in
accordance with Section 2.1(e), neither Party shall take any action with respect
to such Disputed JOC Matter and, except in the case of a potential violation of
Applicable Law, pending such resolution the Parties shall continue to carry out
the activities under this Agreement in accordance with the then-current Annual
Marketing Plan.

 

2.3                               Joint Review Committee.

 

(a)                                 Composition. Promptly following the
Effective Date (and in any event, within thirty (30) days of the Effective
Date), under the supervision of the JSC, the Parties will establish a Joint
Review Committee (“JRC”), comprised of marketing, medical, legal, and regulatory
Representatives of the Parties. Each Party may appoint one medical, legal and
regulatory Representative member to the JRC. The marketing Representatives from
the Parties shall coordinate administration and operation of the JRC meetings,
including setting agendas, recording decisions regarding materials reviewed, and
coordinating review to ensure timely review and approval of Promotional
Materials. The Representatives from the Parties on the JRC shall coordinate
operational support including scheduling of JRC meetings, timely distribution of
materials for review, recording and archiving of approved materials, and other
such activities to ensure operational efficiency of JRC meetings. It is the
expectation of the Parties that the JRC will utilize Exact’s review and approval
system to review and approve materials, including Promotional Materials that are
subject to JRC review under Section 2.3(c).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Meetings. The JRC shall meet no less than
once each month (or more frequently upon mutual agreement of the members of the
JRC) either in-person or by audio or video teleconference. Meetings of the JRC
will occur at such times and places in the Territory as mutually agreed to by
the Parties. Each Party will be solely responsible for, and will not be entitled
to any reimbursement from the other Party with respect to, any and all personnel
costs or expenses (including travel expenses) which are incurred by or on behalf
of its Representatives in connection with participation in any JRC meetings, or
any other travel required to be undertaken by either Party’s personnel in
connection with the performance of the Agreement.

 

(c)                                  JRC Responsibilities. The JRC shall be
responsible for review and approval of all Product or related disease education
materials, Promotional Materials and other communication to a Third Party,
including pharmaco-economic data, that may be used in Promotion, medical to
medical communication, patient education, press release or any other form of
external communication intended for healthcare professionals, healthcare
organized customers (such as IDNs and hospitals), and Payer organizations,
patients or others who are reasonably likely to influence the prescription, use,
reimbursement, or purchase of the Product. The JRC shall also ensure that all
such materials are in compliance with Applicable Law and each Party’s Applicable
Compliance/Review Policies. Any conflict between the Parties’ Applicable
Compliance/Review Policies will be discussed by the JRC and the Compliance
Managers to determine an appropriate resolution of such conflict.

 

(d)                                 Decision Making. Decisions by the JRC will
be made by unanimous agreement. If a unanimous decision cannot be reached, then
the disputed matter (the “Disputed JRC Matter”) can be escalated by either Party
to the JSC for resolution in accordance with Section 2.1(e). Unless and until
resolved by the JSC in accordance with Section 2.1(e), neither Party shall take
any action with respect to such Disputed JRC Matter and, except in the case of a
legal or ethical issue, the Parties shall continue to carry out the activities
under this Agreement in accordance with the then-current Annual Marketing Plan.
A Disputed JRC Matter that is substantially similar in subject matter of a prior
Disputed JRC Matter shall not be resubmitted for JSC review and resolution under
this Section 2.3(d).

 

2.4                               Finance Representative. Each Party shall
appoint a finance contact to oversee all financial reporting and communications
under this Agreement during the Term (each, a “Finance Representative”). Each
Party may change its designated Finance Representative at any time upon written
notice to the other Party. Each Finance Representative will coordinate the
efforts of its respective Party in conducting finance activities, including all
financial reporting and financial communications between the Parties, under this
Agreement during the Term.

 

2.5                               Alliance Managers. Each Party shall appoint an
employee of such Party who shall oversee interactions between the Parties for
all matters related to this Agreement, the

 

15

--------------------------------------------------------------------------------


 

Annual Marketing Plan and any related agreements between the Parties or their
Affiliates (each an “Alliance Manager”). The Alliance Managers shall endeavor to
ensure clear and responsive communication between the Parties and the effective
exchange of information, and shall serve as a single point of contact for any
matters arising under this Agreement. The Alliance Managers shall have the right
to attend all JSC and subcommittee meetings as non-voting participants and may
bring to the attention of the JSC or subcommittee any matters or issues either
of them reasonably believes should be discussed, and shall have such other
responsibilities as the Parties may mutually agree in writing. Each Party may
designate different Alliance Managers by notice in writing to the other Party.

 

2.6                               Compliance Managers. Within thirty (30) days
after the Effective Date, Pfizer and Exact each agrees to appoint a
Representative who (a) has received compliance training by such Party and (b) is
routinely responsible for advising such Party on compliance matters to act as
its Compliance Manager (each, a “Compliance Manager”). The Compliance Managers
shall support the JSC.

 

(a)                                 Responsibilities. Compliance Managers shall
resolve discrepancies between the Parties’ respective Applicable
Compliance/Review Policies, ensure that each Party has a process to monitor the
activities under this Agreement for compliance with Applicable Laws and
Applicable Compliance/Review Polices, serve as a key point of contact between
the Parties for compliance-related matters, and review the Annual Marketing Plan
for compliance with Applicable Compliance/Review Policies and shall promptly
notify the JSC of any compliance issues in such Annual Marketing Plan. The JOC
shall promptly notify the Compliance Managers of any material revisions to the
Annual Marketing Plan. Each Compliance Manager shall facilitate the resolution
of any compliance issue with the Compliance Manager of the other Party.

 

(b)                                 Notification. Subject to the terms of this
Agreement, the Compliance Manager of a Party shall promptly notify the other
Party’s Compliance Manager in the event that it becomes aware of a potential
violation by the other Party of:  (i) the other Party’s policies or procedures;
(ii) any criminal, civil, or administrative laws or regulations applicable to
any federal health care program or for which penalties or exclusions may be
authorized; or (iii) the requirements under the FD&C Act, or relevant FDA
guidance documents related to the Products, payments, or services under this
Agreement.

 

(c)                                  Investigations. If a Party finds, following
an investigation, credible evidence of a significant violation of any applicable
policies and procedures that are designed to ensure compliance with:  (i) any
criminal, civil, or administrative laws or regulations applicable to any federal
health care program or for which penalties or exclusions may be authorized; or
(ii) the requirements under the FD&C Act, or relevant FDA guidance documents
related to the Products, payments, or services under this Agreement (an
“Occurrence”), the Party’s Compliance Manager shall promptly inform the other
Party of the Occurrence and steps taken by the Party to remediate the
Occurrence, except

 

16

--------------------------------------------------------------------------------


 

to the extent that the disclosing Party’s counsel reasonably believes that such
disclosure to the other Party could violate Applicable Law (including privacy
laws) or have a significant adverse impact on the disclosing Party’s legal
position or defense (including the loss of attorney-client privilege) with
respect to any such Occurrence. In the event that either Party determines that
disclosure of relevant factual information regarding an Occurrence could violate
Applicable Laws (including privacy laws) or have a significant adverse impact on
its legal position or defense (including the loss of attorney-client privilege),
the determining Party shall promptly notify the other Party in writing that the
determining Party is exercising its right not to disclose relevant factual
information regarding an Occurrence.

 

(d)                                 Each Party shall follow its Applicable
Compliance/Review Policies subject to specific exceptions explicitly determined
by the Compliance Managers.

 

3.                                      APPOINTMENT; PRODUCT OWNERSHIP;
MARKETING AND SALES.

 

3.1                               Appointment.

 

(a)                                 Exclusive Arrangement. Commencing on the
Launch Date, Exact and its Affiliates hereby grant to Pfizer and its Affiliates,
on an exclusive basis for the Co-Promote Field (except as to Exact and its
Affiliates), and Pfizer accepts, the right and obligation to Promote and Detail
the Product in the Territory during the Term jointly with Exact, in accordance
with the terms and conditions of this Agreement, all Applicable Laws and the
applicable Annual Marketing Plan. Except as set forth in this Agreement, such
right shall be non-transferable and non-sublicensable. In implementing its
obligations under this Agreement, Pfizer, without charge or expense to Exact
(other than as expressly set forth in Sections 3.6 and 4.2(c) of this
Agreement), shall provide facilities, personnel (including management and Sales
Representatives) and other resources as Pfizer, in its reasonable discretion but
not inconsistent with the express terms of this Agreement, believes necessary.
The Parties specifically agree that Exact shall not use the Pfizer name, logo or
any Trademarks of Pfizer on any materials, including Promotional Materials,
without the express written consent of Pfizer. Notwithstanding this Section 3.1
to the contrary, Exact retains the right to Promote the Product on its own
behalf in the Co-Promote Field and, subject to Section 3.1(c), Pfizer shall not
Promote or Detail the Product outside the Territory or outside the Co-Promote
Field.

 

(b)                                 Grant of License to Pfizer. Subject to the
terms of this Agreement, Exact on behalf of itself and its Affiliates, hereby
grants to Pfizer a non-exclusive, royalty free license, with the right to
sublicense to one or more of its Affiliates, under the Exact House Marks, the
Exact Trademarks and the Exact Copyrights, during the Term, to the extent
necessary or appropriate to allow Pfizer and its Affiliates to carry out
activities under this Agreement including to Promote and Detail the Product in
the Co-Promote Field in the Territory. Such license shall be non-transferable
and non-sublicensable

 

17

--------------------------------------------------------------------------------


 

(except as provided in this Agreement) and shall automatically terminate upon
the expiration or earlier termination of this Agreement.

 

(c)                                  Right of First Negotiation.

 

(i)                                     During the Term, if Exact (i) enters a
formal process authorized or directed by its board of directors or CEO to seek
and enter into an arrangement or (ii) intends to agree to a term sheet or seeks
to sign a letter of intent or similar arrangement to grant an exclusive
commercial license to a Third Party solely to promote or sell the Product
outside the Territory (“Ex-US Commercial Rights”), Exact shall first notify
Pfizer of such intent (a “Ex-US Commercial Rights Transfer Notice”) and Pfizer
shall have thirty (30) days thereafter to notify Exact of its desire to obtain
the Ex-US Commercial Rights that are the subject of the Ex-US Commercial Rights
Transfer Notice. Promptly upon receipt of notice from Pfizer, Exact and Pfizer
shall engage in exclusive good faith negotiations to enter into a definitive
written agreement for the Ex-US Commercial Rights. If Pfizer and Exact are
unable to reach agreement on the terms of such Product rights within forty-five
(45) days of the commencement of negotiations, Exact shall be free to enter into
negotiations and consummate an agreement with any Third Party regarding such
Ex-US Commercial Rights; provided that the economic terms of such agreement
shall be no more favorable to such Third Party than those last offered to
Pfizer.

 

(ii)                               During the Term, if Exact desires to grant an
exclusive commercial license to a Third Party solely to Promote or sell the
Product in the OB/Gyn Field in the Territory (the “OB/Gyn Commercial Rights”),
Exact shall first notify Pfizer of such intent (a “OB/Gyn Commercial Rights
Transfer Notice”) and Pfizer shall have thirty (30) days thereafter to notify
Exact of its desire to obtain the OB/Gyn Commercial Rights that are the subject
of the OB/Gyn Commercial Rights Transfer Notice. Promptly upon receipt of notice
from Pfizer, Exact and Pfizer shall engage in exclusive good faith negotiations
to enter into a definitive written agreement for the OB/Gyn Commercial Rights.
If Pfizer and Exact are unable to reach agreement on the terms of such Product
rights within forty-five (45) days of the commencement of negotiations, then
Exact shall be free to enter into negotiations and consummate an agreement with
any Third Party regarding such OB/Gyn Commercial Rights; provided that the
economic terms of such agreement shall be no more favorable to such Third Party
than those last offered to Pfizer.

 

(iii)                            Notwithstanding the foregoing, this
Section 3.1(c) shall not apply to (i) any transfer of rights to the Product in
the ordinary course of business of Exact, (ii) the sale of the Product within
and outside of the Territory, of all or substantially all of the assets of
Exact, or sale

 

18

--------------------------------------------------------------------------------


 

of capital stock of Exact, whether in connection with a merger, acquisition or
other similar transaction or (iii) any agreements with Third Parties in
territories for which Exact has an existing distribution or other similar
agreement.

 

3.2                               Responsibility for Product.

 

(a)                                 Retained Rights; Ownership of Product.
Except as specifically set forth in this Agreement, Pfizer shall have no other
rights with respect to the Product, and shall not Promote, Market or otherwise
commercialize the Product except as expressly authorized under this Agreement.
Exact retains, and at all times during the Term shall retain, all rights in and
relating to the Product not expressly granted to Pfizer under this Agreement,
including all proprietary and property interests in and to the Product. In
furtherance of the foregoing, Exact retains all rights of and responsibility for
(i) Product pricing, including any rebates or discounts; (ii) manufacturing;
(iii) research and development, including any trials; (iv) intellectual property
defense and enforcement related to the Product; (v) product liability claims and
related litigation related to the Product; (vi) government investigations
related to the Product; (vii) the day-to-day operations and management of
Exact’s Representatives; and (viii) engagement with Governmental Authorities
with respect to the Product. Pfizer will neither have, nor represent that it
has, any control over or proprietary or property interests in the Product.
Nothing contained in this Agreement shall be deemed to grant to Pfizer or its
Affiliates any license, right, title or interest in or to any patent, Trademark,
copyright, trade secret or other similar property of Exact, except as provided
for in Section 3.1(b), Section 5.3(c) or otherwise authorized in writing by
Exact for Pfizer to perform its obligations under this Agreement. Likewise,
nothing contained in this Agreement shall be deemed to grant to Exact or its
Affiliates any license, right, title or interest in or to any patent, Trademark,
copyright, trade secret or other similar property of Pfizer or its Affiliates
except as may be authorized in writing by Pfizer for Exact to perform its
obligations under this Agreement.

 

(b)                                 Exact Product Responsibilities. During the
Term, as between the Parties, Exact shall remain solely responsible, at its
expense , except as expressly otherwise provided in this Agreement, for all
activities and liabilities that the owner and Regulatory Approval holder of an
FDA approved medical device would normally have, including, in each case with
respect to the Territory, the following:

 

(i)                                     manufacturing, in accordance with the
QSR and Applicable Law (including conducting all quality assurance testing)
sufficient quantities of Product to meet market demand therefore;

 

(ii)                                  processing and having sufficient
laboratory and manufacturing capacity to process Product Laboratory Services to
meet demand, including return receipt and laboratory processing of patient
samples;

 

19

--------------------------------------------------------------------------------


 

(iii)                            ensuring all laboratory processing of patient
samples are conducted in accordance with CLIA Certificate of Accreditation and
patient results are provided to ordering healthcare providers in a timely
manner;

 

(iv)                              ensuring that the Product is not misbranded,
as defined in the FD&C Act;

 

(v)                                 handling all customer service activities
relating to the Product, including responding in an appropriate and timely
fashion to all medical and other inquiries and complaints regarding the Product
in accordance with its Applicable Compliance/Review Policies;

 

(vi)                              contracting with Payers, including entering
into contracts for reimbursement of the Product Laboratory Services;

 

(vii)                           using commercially reasonable efforts to
maintain the Exact Trademarks listed on Exhibit 1.39;

 

(viii)                     setting the price of the Product Laboratory Services,
including establishing, processing and paying for any rebates, discounts,
chargebacks or other sales incentives associated with the sale of the Product
Laboratory Services;

 

(ix)                              subject to Section 6.1, handling all product
liability claims or other claims associated with or arising out of the
manufacture, distribution, sale or use of the Product, including managing any
litigation associated therewith and paying any damages, fines or other
compensation that may be awarded by any Government Authority or that are due as
a result of any settlement of any such claim;

 

(x)                                 handling, in a timely and appropriate
manner, all government inquiries related to the Product Laboratory Services and
the manufacture, distribution, Marketing, Promotion, sale or use of the Product;
and

 

(xi)                              preparing and submitting in a timely manner
and in a manner consistent with Applicable Law all reports and information that
are required to be submitted to any Government Authority relating to the Product
and Product Laboratory Services.

 

(c)                                  Exact and Pfizer Product Responsibilities.
During the Term, without limiting either Party’s other responsibilities under
this Agreement, the Parties shall:

 

(i)                                     establish and maintain a sufficient
number of Sales Representatives Promoting the Product to perform the obligations
hereunder per the Annual Marketing Plan and consistent with the sales deployment
plan included in the Annual Marketing Plan, which initial sales deployment plan
for the six-month period beginning on and

 

20

--------------------------------------------------------------------------------


 

immediately following the Launch Date, is attached hereto as
Exhibit 3.2(c)(i) (the “Sales Deployment Plan”);

 

(ii)                               Market, Promote and Detail the Product in the
Co-Promote Field in accordance with the Annual Marketing Plan, Applicable Laws, 
all regulatory and professional requirements including FDA’s regulations and
guidelines concerning the Advertising of prescription medical devices subject to
pre-market approval, and each Party’s Applicable Compliance/Review Policies and,
with respect to Exact, the AdvaMed Code of Ethics on Interactions with Health
Care Professionals (revised as of July 2009 and as further revised from time to
time) (the “AdvaMed Code”) and, with respect to Pfizer, the Pharmaceutical
Research and Manufacturers of America Code on Interactions with Healthcare
Professionals (the “PhRMA Code”); provided that if there is any conflict between
the AdvaMed Code and the PhRMA Code in connection with the implementation of the
Annual Marketing Plan, the Compliance Managers shall review and use commercially
reasonable efforts to resolve such conflict;

 

(iii)                            review customer target lists for all Sales
Representatives in accordance with the Annual Marketing Plan to ensure that
their Promotion is directed to those Eligible Prescribers who are likely to
prescribe, recommend or purchase the Product consistent with the approved
Product Label and all Applicable Laws and its Applicable Compliance/Review
Policies; provided that each Party has the sole discretion to select their
target customers from the target lists included in the Annual Marketing Plan and
the Party’s Sales Representatives shall have authority to Promote and Detail to
the Eligible Prescribers on the target lists in their reasonable discretion, in
accordance with each Party’s respective internal policies and practices;

 

(iv)                           work collaboratively with the other Party in
developing, preparing and generating specific tactics and activities in the
Annual Marketing Plan, which shall include supporting the development of all
Promotional Materials, Training Materials and other materials generated pursuant
to any Annual Marketing Plan; and

 

(v)                                 provide investment and support consistent
with Sections 3.5, 3.6 and 4.1, as applicable.

 

(d)                                 Advertising.

 

(i)                                     Subject to the provisions of
Section 3.2(d)(ii) with respect to the remainder of Calendar Year 2018 and for
Calendar Year 2019, Exact and Pfizer shall develop an annual Advertising plan
for the Product as part of the Annual Marketing Plan.  The annual Advertising
plan shall include the targets for such Advertising,

 

21

--------------------------------------------------------------------------------


 

which shall be updated on an annual basis at the same time and in the same
manner as the Annual Marketing Plan.  In accordance with each such approved
Advertising plan, Pfizer shall develop and execute all media planning and buying
of Advertising consistent with its practice for its own product portfolio.

 

(ii)                                The provisions of this Section 3.2(d) shall
have no impact on Exact’s Advertising plan for the Product for 2018. The
Advertising plan for Calendar Year 2019 shall be Exact’s Advertising plan;
provided, Pfizer may review and make recommendations on such Advertising plan
for Calendar Year 2019 and Exact shall consider such recommendations in good
faith and use commercially reasonable efforts to incorporate agreed-upon Pfizer
recommendations.  It is acknowledged by the Parties that as of the Effective
Date Pfizer has executed its television/video media buying on its own behalf for
broadcast year 2019 (4Q2018-3Q2019). With respect to broadcast year 2019, Pfizer
shall use commercially reasonable efforts and in good faith execute the
television/video buy plan in the Calendar Year 2019 Advertising plan in the
“scatter” market. Exact acknowledges that pricing and inventory for buy
placement in the scatter market may not have the pricing advantage or delivery
guarantees. For media buying of non-television/video in the Calendar Year 2019
Advertising plan, Pfizer shall in good faith integrate the Product into Pfizer
portfolio media planning and buying for non-television/video.

 

(iii)                             The cost of all media buying of Advertising
for the Product by or through Pfizer shall be equal to the actual cost of such
activities billed to Pfizer (including any third party service fees incurred by
Pfizer) and shall not include any markup, administrative fee or service charge.

 

(iv)                              Subject to compliance by Pfizer with the terms
of this Section 3.2(d), during the Term, Exact agrees (A) not to enter into any
new binding arrangement with any media vendor for Advertising of the Product
without the written consent of Pfizer, which consent shall not be unreasonably
withheld, (B) not to meet with any advertising agency or media vendor to discuss
any Advertising proposals for content development and creative direction of the
Product, without providing Pfizer with a reasonable opportunity for a
representative of Pfizer present and participate and (C) to promptly inform
Pfizer if it enters into any arrangement with any advertising agency with
respect to the Product.

 

(v)                                 Exact agrees that any binding commitment
made by Pfizer pursuant to this Section 3.2(d) for media buying for the Product
shall also be binding to Exact; provided that such commitment is consistent with
the applicable Annual Marketing Plan and the

 

22

--------------------------------------------------------------------------------


 

budget included therein.

 

(vi)                              After the Effective Date, the Parties will
mutually agree to a process by which Pfizer will interact with Exact with
respect to the activities undertaken by Pfizer pursuant to this Section 3.2(d).

 

(vii)                           Notwithstanding the foregoing, Exact may
continue any binding commitments as of the Effective Date, including Advertising
purchasing and placement activities, related to and in connection with the
sponsorship of sporting events (e.g., golf tournaments), celebrity sponsorships
(e.g., Harry Connick serving as a Product spokesperson) and those other
activities set forth in the Annual Marketing Plan (the “Exact Sponsorships and
Related Activities”); provided, that Pfizer shall use commercially reasonable
efforts to take responsibility of television/video and media buying related to
such Exact Sponsorships and Related Activities following the Effective Date. 
The Exact Sponsorships and Related Activities may, as mutually agreed by the
Parties, be included in the applicable annual Advertising plan.

 

(viii)                        Following the Term and during the Tail Period
subject to Sections 8.7 and 8.8(b), at the request of Exact, Pfizer shall, based
on an agreed Advertising plan, plan and execute the media planning and buying
plan in a substantially similar manner as it did during the Term, as such plan
is updated on an annual basis during the Tail Period.  Pfizer shall provide
Exact with invoicing of Advertising buying during the Tail Period consistent
with its invoicing practice during the Term.  This invoice shall be provided
within five (5) days of the end of each month during the Tail Period and shall
set forth all Advertising costs, including any Pfizer’s internal and overhead
costs attributable to media buying for the Product, during month preceding the
month that the invoice is delivered.  Exact shall pay the invoice provided by
Pfizer within five (5) days of the date that it receives the invoice.

 

(ix)                              Within forty-five (45) calendar days after the
end of each Calendar Quarter, Pfizer will deliver to Exact a report describing
in reasonable detail the media buying activities for the just completed Calendar
Quarter and any material deviations from the approved Advertising plan that
occurred during such Calendar Quarter.

 

(x)                                 Except for Calendar Year 2018 and 2019
Advertising plan, the Parties shall mutually agree to the Advertising plan and
any dispute with respect to such Advertising plan or arising out of material
deviation of media buying by Pfizer shall be considered a Disputed JOC Matter
and subject to escalation to the JSC under Section 2.3(d).  Until such Disputed
JOC Matter is resolved, the Parties will continue to operate under the
then-current Advertising plan.  Without limiting the foregoing, a deviation from
the media

 

23

--------------------------------------------------------------------------------


 

buying obligations under an Advertising plan by twenty percent (20%) or more
shall be deemed to be material.

 

(e)                                  Product Training.

 

(i)                                   Promptly (and in any event within twenty
(20) days)  following the Effective Date, Exact shall be responsible for
providing Product Training and Training Materials to Pfizer sales trainers (the
“Pfizer Trainers”) who shall then train Pfizer’s Sales Representatives who shall
Promote the Product using a training program relating solely to the Product and
the Product Laboratory Service (including Training Materials). After the initial
training, Exact shall periodically provide additional Product Training and the
Parties shall agree to the frequency, time and place such additional Product
Training will be rolled out to Sales Representatives.

 

(ii)                                  Exact shall bear all costs and expenses of
training its Sales Representatives, its training facilities and the cost of
developing Training Materials and the training of Pfizer Trainers with respect
to the Product and the Product Laboratory Service. Pfizer shall be responsible
for all travel, lodging, meal and other expenses and out-of-pocket expenses
incurred by Pfizer’s Sales Representatives in connection with such Product
Training.

 

(iii)                               Upon termination or expiration of this
Agreement, at Exact’s election, Pfizer either shall (A) return to Exact or
(B) destroy and certify to the Exact such destruction, all Training Materials in
the possession of, or under the control of, Pfizer.

 

(iv)                              Pfizer shall ensure that no Pfizer
Representative shall Promote the Product or Product Laboratory Service unless he
or she demonstrates sufficient knowledge by meeting the validation requirements
of Exact.  Pfizer shall maintain, and make available upon request by Exact,
records of all testing or certification results, including copies thereof.

 

(v)                                 The Parties shall cooperate in good faith to
schedule, plan and conduct a pre-launch meeting for all Sales Representatives
Detailing the Product (the “Pre-Launch Meeting”), which shall occur promptly
following training of the Pfizer Sales Representatives in accordance with this
Section 3.2(e).  The Parties shall use commercially reasonable efforts to
conduct the Pre-Launch Meeting as an in-person meeting by the first week of
October  2018.

 

(f)                                   Promotional Materials. During the Term,
the Parties agree to develop Promotional Materials together in accordance with
the Annual Marketing Plan for use in Promoting the Product in the Territory.
Each Party shall:

 

24

--------------------------------------------------------------------------------


 

(i)                                   only use and distribute the Promotional
Materials for use in Promoting the Product; provided, however, that Exact may
continue to utilize any remaining promotional materials for the Product created
prior to the Effective Date, but Exact will not create any new promotional
materials other than the Promotional Materials;

 

(ii)                                  instruct its Representatives to use, and
will use commercially reasonable efforts to train and monitor its
Representatives to ensure that such Representatives use, only Promotional
Materials approved by the JRC;

 

(iii)                             not, and shall ensure that its Affiliates and
agents do not, change or alter any Promotional Materials in any way prior to
their distribution or use by such Party or its Sales Representatives without JRC
approval; and

 

(iv)                              (A) use commercially reasonable efforts to
train its Representatives with respect to, (B) instruct its Representatives to,
and (C) establish appropriate internal systems, policies and procedures for the
monitoring of its Representatives with the goal of ensuring that such
Representatives will:

 

(A)                               limit claims of efficacy and safety for the
Product to those that are (1) consistent with approved Promotional claims in,
and not add, delete or modify claims of efficacy and safety in the Promotion of
the Product in any respect from those claims of efficacy and safety that are
contained in, the then-effective Annual Marketing Plan, (2) consistent with
Applicable Law and (3) consistent with the Product Label;

 

(B)                               not make any changes or alterations to
Promotional Materials; and

 

(C)                               use Promotional Materials only in a manner
that is consistent with this Agreement, Applicable Law and the Product Label.

 

For clarity, the foregoing restrictions shall not apply to Exact Sciences
Laboratories, LLC or any Representative of Exact or any of its Affiliates on the
customer care team or market access team.

 

(g)                                  Representatives. Each Party shall be
legally responsible and liable for the actions, omissions and conduct of their
respective Sales Representatives and other Representatives performing activities
hereunder.  Each Party shall ensure that all Persons for whom they have legal
responsibility and liability in accordance with the foregoing sentence comply
with all Applicable Laws, the AdvaMed Code or the PhRMA Code, as applicable,
Applicable Compliance/Review Polices, and all requirements of this Agreement,
and shall implement and maintain policies and procedures to ensure such
compliance.

 

25

--------------------------------------------------------------------------------


 

(h)                                 Marketing Authorization. Exact shall have
the sole right and responsibility between the Parties to take, and shall take,
all actions with respect to the Product reasonably necessary in order to
maintain the Regulatory Approvals permitting the Marketing and sale of the
Product in the Territory throughout the Term.

 

(i)                                     Withdrawal. Exact shall have sole
authority to determine whether to recall or withdraw any Product in the
Territory; provided, however, Exact shall notify Pfizer of its decision,
including the reasons therefore, regarding any such recall or withdrawal
promptly after such decision is made. Exact shall be solely responsible for and
shall bear all costs associated, directly or indirectly, with any recalls or
withdrawals of the Product.

 

(j)                                    Customer Service Activities; Safety
Reporting. Exact shall have sole authority to handle all customer service
activities regarding the Product in accordance with Section 3.2(b)(v).  Promptly
upon receipt (and in any event within one Business Day), Pfizer shall refer all
customer service inquiries regarding the Product, including all medical and
other inquiries and complaints, to Exact for resolution.  Following the
Effective Date but before the Launch Date, the Parties shall discuss and agree
to a procedure by which Product inquiries to, or by, Pfizer will be sent to
Exact to comply with applicable safety reporting requirements and obligations
for the Product.

 

3.3                               Annual Marketing Plan.

 

(a)                                 General. Promptly following the Effective
Date, Exact and Pfizer shall develop an Annual Marketing Plan for the Product. 
Unless otherwise agreed by the Parties, the JOC shall prepare each Annual
Marketing Plan and submit it for review and approval by the JSC by no later than
October 1st of the then-current Calendar Year so that the JSC shall have a
reasonable opportunity to review, revise and approve such Annual Marketing Plan
by no later than October 31st of the Calendar Year preceding the Calendar Year
to which such Annual Marketing Plan relates; provided that the Annual Marketing
Plan for the 2019 Calendar Year shall be finalized by the JOC and submitted to
the JSC promptly following the Effective Date, and in any event no later than
December 1, 2018. It is the intent of the Parties that the Annual Marketing Plan
for the remainder of 2018 will be approved by the JSC no later than October 1,
2018.  If either Party desires to revise or update an approved Annual Marketing
Plan prior to the end of a Calendar Year, it shall notify the JOC of such
desired revision, and the JOC shall review any such proposed revision and
determine whether to submit such revision to the JSC for review and approval.

 

(b)                                 Plan Contents. The Annual Marketing Plan for
each Calendar Year beginning with the 2019 Calendar Year shall contain at a
minimum the categories set forth in Exhibit 3.3(b) and such other information
that the JOC or JSC believes is necessary.  The 2018 Annual Marketing Plan shall
contain

 

26

--------------------------------------------------------------------------------


 

a high-level summary of the Sales Deployment Plan and use of Shared M&P Expenses
for the remainder of 2018.

 

3.4                               Sales Promotion, Detailing Efforts and IDN
Promotion.

 

(a)                                 Sales Promotion.  Commencing on the Launch
Date, each of Exact and Pfizer shall implement the sales Detailing plan set
forth in the applicable Annual Marketing Plan and the Sales Deployment Plan. In
the case of Pfizer, Pfizer shall ensure that (i) the number of Details in a
Calendar Year by Pfizer Sales Representatives is not less than six hundred
twenty-five thousand (625,000) Details (for the remainder of 2018 Calendar Year
following the Launch Date, Pfizer shall deliver one hundred forty thousand
(140,000) Details) and (ii) if the Product is Promoted by Pfizer Sales
Representatives (A) in position 2 or higher, the Incentive Compensation
weighting directly tied to the Product shall not be less than thirty percent
(30%) of Incentive Compensation available to be earned by such Sales
Representative in the applicable Calendar Quarter and (B) in position 3 or
lower, the Incentive Compensation weighting directly tied to the Product shall
not be less than twenty-five percent (25%) of Incentive Compensation available
to be earned by such Sales Representative in the applicable Calendar Quarter. If
Pfizer delivers less than five hundred sixty-two thousand five hundred (562,500)
Details in a Calendar Year, then the Promotion Fee due Pfizer for such Calendar
Year shall be reduced by the applicable percentage set forth in the table on
Exhibit 3.4(a), with such reduction to be deducted from remittance of the
Promotion Fee for the last Calendar Quarter of such Calendar Year; provided that
if such deduction exceeds the amount payable for such Calendar Quarter then
Exact shall apply any such remaining deduction to the Promotion Fee for the next
Calendar Quarter or Calendar Quarters, as necessary until the total deduction
has been applied.  If Pfizer delivers less than four hundred fifty thousand
(450,000) Details in a Calendar Year, in addition to percentage reduction of the
Promotion Fee set forth in the table on Exhibit 3.4(a), Exact shall have the
right to terminate this Agreement under Section 8.3(b), which termination shall
not be subject to the right of Pfizer to cure such breach.  In no event shall
Pfizer owe any monies to Exact for Detail shortfalls under this Agreement other
than to refund the Promotion Fee owed to Exact due to Detail shortfall in
accordance with this Section 3.4(a).

 

Each Party shall be responsible for its own Sales Representatives costs
attributable to the Product, including base salary and Incentive Compensation,
normal travel and entertainment expenses, cost of fleet vehicles and other
expenses normally associated with Promotion of products and services similar to
the Product.

 

(b)                                 Detailing Efforts and Costs.  Each Party
shall have sole and exclusive control of all Detailing efforts and activities by
its Sales Representative and Representatives, and shall be solely responsible
for the costs thereof.  Notwithstanding anything to the contrary in this
Agreement or the

 

27

--------------------------------------------------------------------------------


 

Annual Marketing Plan, any Detailing costs incurred by a Party or its Affiliates
in delivering the Details assigned to such Party shall be the sole
responsibility of such Party or Affiliate and shall not be a Baseline M&P
Expense or Shared M&P Expense or otherwise a shared cost pursuant to this
Agreement.

 

(c)                                  IDN Promotion. As part of this Agreement,
Pfizer agrees to deploy its IDN Key Account Managers (or successor team with
similar responsibilities, the “KAM Team”) to support understanding and uptake of
the Product by IDN customers in accordance with the Annual Marketing Plan.  In
furtherance, prior to the beginning of each Calendar Year, Pfizer shall discuss
and agree with Exact on the defined goals and key performance indicators for the
KAM Team. Pfizer and Exact shall agree to execution goals and deliverables of
resources, subject to review and approval of the JRC, to be used by the KAM Team
with IDN customers, and the tracking of such execution goals and deliverables
using a scorecard.

 

(d)                                 Reporting. Within fifteen (15) Business Days
after the end of each month during the Term, each Party shall provide to the
other Party a written report setting forth (i) the number of Details completed
during such month and (ii) any changes to Incentive Compensation or selling
position of the Product by Sales Representatives during such month.  Exact shall
provide to Pfizer a weekly report detailing, on an Eligible
Prescriber-by-Eligible Prescriber basis, the Product Laboratory Services
activity, including but not limited to, the number of orders received, number of
shipments sent to patients, and number of results sent back to prescriber.

 

3.5                               Pfizer Investment and Support. Pfizer shall
make financial investment in Marketing and Promoting the Product in accordance
with and in all cases subject to the budget in the applicable Annual Marketing
Plan (as the same may be adjusted as provided in Section 3.3) and shall be equal
to fifty percent (50%) of Shared M&P Expense, in the amounts set forth in the
chart below. Pfizer, at its own expense, shall use commercially reasonable
efforts to carry out Pfizer’s responsibilities under the Annual Marketing Plan,
which commercially reasonable efforts shall include committing the appropriate
resources to assist in the implementation of the Annual Marketing Plan and to
carry out the activities Pfizer is responsible for thereunder and hereunder.
Pfizer will make investments as set forth in the chart below. Notwithstanding
the above, Pfizer agrees to invest its portion of Shared M&P Expense each
Calendar Year subject to, (a) Exact spending at least twelve million dollars
($12,000,000) in Baseline M&P Expense each Calendar Quarter (provided, that
notwithstanding Exact’s quarterly spend for Baseline M&P Expense, Exact shall
spend a total of eighty million dollars ($80,000,000) in Baseline M&P Expense
each Calendar Year measured as of the end of each Calendar Year), (b) an amount
equal to the total Shared M&P Expense contributed by both Parties is used for
Marketing and Promotion and (c) a total sum of not less than eighty million
dollars ($80,000,000) of Baseline M&P Expense is used for Marketing and
Promotional activities, including the costs of Exact Sponsorships and Related
Activities; provided, however, the Parties may agree to reallocate Shared M&P
Expenses by

 

28

--------------------------------------------------------------------------------


 

mutual written consent. Pfizer agrees to match dollar for dollar Exact’s Shared
M&P Expense for a Calendar Year to up to the amounts specified in the chart
below.

 

Calendar Year

 

Pfizer’s Shared M&P Expense

 

2018

 

$24 million

 

2019

 

$22 million

 

2020

 

$21 million

 

2021

 

$20 million

 

 

For any investment period less than a full Calendar Year (other than 2018),
Pfizer’s Shared M&P Expense investment shall be adjusted pro rata based on the
number of months remaining until the end of the Calendar Year. For Calendar Year
2018, Pfizer’s Shared M&P Expense shall be adjusted to equal the number of
months remaining from the Launch Date to December 31, 2018 divided by twelve
(12) multiplied by twenty-four million dollars ($24,000,000); provided the
requirements of this Section 3.5 are satisfied. Pfizer shall have no obligation
to incur Shared M&P Expenses in excess of the amount in the above chart for the
given Calendar Year, unless the Parties mutually agree to increase their portion
of the Shared M&P Expense.

 

3.6                               Exact Investment and Support. Exact shall
commit, at its sole cost and expense and not subject to reimbursement by Pfizer,
to maintaining its originally planned out-of-pocket Marketing and Promotional
spends of eighty million dollars ($80,000,000) in each of the 2018, 2019, 2020,
and 2021 Calendar Years, including the Exact Sponsorships and Related Activities
(the “Baseline M&P Expense”). In addition to Baseline M&P Expense, Exact shall
invest Shared M&P Expense in amounts to be matched by Pfizer pursuant to
Section 3.5 above.  Exact, at its own expense, shall use its commercially
reasonable efforts to carry out Exact’s responsibilities under the Annual
Marketing Plan, which commercially reasonable efforts shall include committing
the appropriate resources to assist in the implementation of the Annual
Marketing Plan and to carry out the activities Exact is responsible for
thereunder. In addition, except as provided for in Section 3.2(d), Exact shall
be responsible for contracting with agencies and vendors who are or will be
providing services (including the development of Promotional Materials and
Training Materials) associated with the execution of the Annual Marketing Plan,
shall timely pay all amounts due to such agencies and vendors for such services
and shall authorize Pfizer to interact directly with and instruct such agencies
and vendors in connection with such services as necessary and appropriate under
this Agreement.

 

Calendar
Year

 

Exact’s Baseline M&P
Expense

 

Exact’s Shared M&P
Expense

 

2018

 

$80 million

 

$24 million

 

2019

 

$80 million

 

$22 million

 

2020

 

$80 million

 

$21 million

 

2021

 

$80 million

 

$20 million

 

 

29

--------------------------------------------------------------------------------


 

For any investment period less than a full Calendar Year (other than 2018),
Exact’s Baseline M&P Expense and Shared M&P Expense investment shall be adjusted
pro rata based on the number of months remaining until the end of the Calendar
Year. For Calendar Year 2018, Exact’s Baseline M&P Expense and Shared M&P
Expense shall be adjusted to equal the number of months remaining from the
Launch Date to December 31, 2018 divided by twelve (12) multiplied by eighty
million dollars ($80,000,000) or twenty-four million dollars ($24,000,000), as
applicable; provided that the requirements of this Section 3.6 are satisfied.
Exact shall have no obligation to incur Shared M&P Expenses in excess of the
amount in the above chart for the given Calendar Year, unless the Parties each
agree to increase their portion of the Shared M&P Expense.

 

3.7                               Changes in Shared M&P Expenses. In the event
the Parties agree to not implement or to discontinue implementation of a
strategy or tactic included in any Annual Marketing Plan, the applicable Shared
M&P Expense investment set forth above shall be either (a) adjusted if, during
good faith discussions at the JSC, the Parties agree on the implementation of a
substitute strategy or tactic in place of the strategy or tactic that was not
implemented or was discontinued, which adjustment will reflect any difference in
cost of such substitute strategy or tactic or (b) reduced by the
amount(s) allocated in the applicable budget for such strategy or tactic under
the applicable Annual Marketing Plan, if the Parties, during good faith
discussions at the JSC, agree not to implement a substitute strategy or tactic
in place of the strategy or tactic that was not implemented or which was
discontinued. Any amount saved as result of this Section 3.7 shall be
re-deployed to other expenses associated with the Marketing of the Product,
unless otherwise determined by the JSC.

 

4.                                      ACCOUNTING.

 

4.1                               Responsibility for Shared M&P Expenses.

 

(a)                                 General. Shared M&P Expenses contributed by
Exact and Pfizer pursuant to Sections 3.5 and 3.6 shall be used solely to fund
activities pursuant to the Annual Marketing Plan. The Parties shall agree to
Calendar Quarter phasing of Baseline M&P Expenses and Shared M&P Expenses for
budgeting purposes. The Parties will spend amounts contributed to Baseline M&P
Expenses and Shared M&P Expenses simultaneously throughout each Calendar Year,
in a manner consistent with the approved budget set forth in the Annual
Marketing Plan. Any Baseline M&P Expenses and Shared M&P Expenses budgeted but
not spent in Calendar Quarter may be rolled over into the next Calendar Quarter.
For the avoidance of doubt, Pfizer will match dollar for dollar Exact’s Shared
M&P Expense for a Calendar Year to up to the amounts set forth in Section 3.5.

 

(b)                                 Remainder of 2018. Promptly after the
Effective Date, Exact shall discuss with Pfizer its planned Marketing and
Promotional spend associated with the Product for the period beginning on the
Effective Date and ending on December 31, 2018, so that Pfizer may understand
and recommend

 

30

--------------------------------------------------------------------------------


 

reallocation of all or any portion of such planned Marketing and Promotional
spend associated with the Product. Budget phasing of 2018 pro-rated Baseline M&P
Expenses and pro-rated Shared M&P Expenses shall be done on the Calendar Quarter
basis. Exact agrees it shall spend at least eighty million dollars ($80,000,000)
toward Marketing and Promotion (including any amounts spent between January 1,
2018 and the Effective Date) and the pro-rated Shared M&P Expense for 2018.

 

(c)                                  Reporting. Within fifteen (15) Business
Days after the end of each month during the Term beginning with October, 2018,
Exact shall provide to Pfizer a written report setting forth the amount of
Baseline M&P Expenses and Shared M&P Expenses incurred and paid for by Exact
during such month, which report shall also provide sufficient itemization and
detail related to such expenses in order for Pfizer to confirm that such
Baseline M&P Expenses and Shared M&P Expenses were incurred pursuant to the
Annual Marketing Plan. Pfizer, within fifteen (15) Business Days after the end
of each month during the Term, beginning with October, 2018, shall prepare and
provide to Exact a written report setting forth the aggregate amount of Shared
M&P Expenses incurred and paid for by Pfizer during such month, along with
sufficient itemization and detail related to such expenses in order for Exact to
confirm that such Shared M&P Expenses were incurred pursuant to the Annual
Marketing Plan.

 

4.2                               Promotion Fee.

 

(a)                                 Calculation of Promotion Fee. From the
Launch Date and ending on the last day of the next Calendar Quarter and each
subsequent Calendar Quarter during the Term, Exact shall owe Pfizer a service
fee equal to fifty percent (50%) of the product of: Laboratory Service Revenue
minus Baseline Laboratory Service Revenue (“Incremental Laboratory Service
Revenue”) for the Calendar Quarter multiplied by Gross Margin Percent for the
Calendar Quarter (such product, the “Promotion Fee”).  In no event shall the
Gross Margin Percent used in the calculation of the Promotion Fee be less than
sixty-eight percent (68%) or more than seventy-four percent (74%).  The
calculation of the Promotion Fee pursuant to this Section 4.2(a) is subject to
Section 4.2(c) below.  Promotion Fee(s) and all compensation paid by Exact to
Pfizer under this Agreement, even where calculated as a percentage of sales, is
intended to compensate Pfizer a fair market value for the entirety of services
that Pfizer is providing to Exact hereunder.

 

The formula for the calculation of the Promotion Fee is as follows:

 

A = Laboratory Service Revenue

 

B = Baseline Laboratory Service Revenue

 

C = Gross Margin Percent

 

Promotion Fee = 0.5 * (A-B) * C

 

31

--------------------------------------------------------------------------------


 

(b)                                 Baseline Laboratory Service Revenue. The
chart below sets forth the Baseline Laboratory Service Revenue for the Product
for each Calendar Year during the Term (the “Calendar Year Baseline Laboratory
Service Revenue”). In the Annual Marketing Plan the appropriate Calendar Year
Baseline Laboratory Service Revenue shall be allocated among each Calendar
Quarter during such Calendar Year, taking into consideration seasonality or
other sales demand variables. For 2018, the first Calendar Quarter shall be from
the Launch Date to December 31, 2018 and the Calendar Year Baseline Laboratory
Service Revenue allocated to that Calendar Quarter shall be $130 million.

 

Calendar Year

 

Baseline Laboratory Service
Revenue

 

2018

 

$441 million

 

2019

 

$622 million

 

2020

 

$861 million

 

2021

 

$1.191 billion

 

 

(c)                                  Supplemental Promotion Fee.

 

(i)                                     Subject to Pfizer’s compliance with
Sections 3.4(a)(i) and 3.4(a)(ii), (A) Exact shall pay Pfizer the amount, if
any, by which the aggregate amount of the Promotion Fee incurred by Exact to
Pfizer during the remainder of 2018 Calendar Year and 2019 Calendar Year (the
“First Promotion Fee Period”) is less than $37.5 million (the “First
Supplemental Promotion Fee”), and (B) Exact shall pay Pfizer the amount, if any,
by which the aggregate Promotion Fee incurred by Exact to Pfizer during each of
Calendar Year 2020 and 2021 is less than $30 million (“Annual Supplemental
Promotion Fee”), in each case to compensate Pfizer for the sales, Marketing and
other performance provided by Pfizer under this Agreement.

 

(ii)                                  As of June 30 of each Calendar Year during
the Term, Exact shall calculate a partial-period amount to be paid toward the
potential First Supplemental Promotion Fee or the potential Annual Supplemental
Promotion Fee, as the case may be.  With regard to the First Supplemental
Promotion Fee, the partial-period payment shall be equal to the amount by which
the Promotion Fee for 2018, and the first six (6) months of Calendar Year 2019,
is less than $22.5 million, and with regard to each Annual Supplemental
Promotion Fee, the partial-period payment shall be equal to the amount by which
the Promotion Fee for the six-month (6-month) period through June 30 is less
than $15 million.

 

(iii)                               As of December 31 of each Calendar Year
during the Term, Exact shall calculate the First Supplemental Promotion Fee or
the Annual Supplemental Promotion Fee, as the case may be, if any, for the
entirety of the applicable period.  Exact shall pay Pfizer the First

 

32

--------------------------------------------------------------------------------


 

Supplemental Promotion Fee or the Annual Supplemental Promotion Fee, as the case
may be, if any, less any partial-period payment made by Exact during the
applicable period pursuant to Section 4.2(c)(ii).

 

(iv)                           To the extent the amount of the Promotion Fee for
the First Promotion Fee Period exceeds the First Supplemental Promotion Fee,
Exact shall be entitled to a credit of such excess amount up to the amount of
any partial-period payment made by Exact during such First Promotion Fee Period
pursuant to Section 4.2(c)(ii), and Exact shall apply such credit toward the
Promotion Fee payment due Pfizer for the fourth Calendar Quarter of 2019 (or due
for subsequent Calendar Quarters until such credit is fully exhausted). To the
extent the amount of the Promotion Fee for any Calendar Year after 2019 exceeds
the Annual Supplemental Promotion Fee for such Calendar Year, Exact shall be
entitled to a credit of such excess amount up to the amount of any
partial-period payment made by Exact during such Calendar Year pursuant to
Section 4.2(c)(ii), and Exact shall apply such credit toward the Promotion Fee
payment due Pfizer for the fourth Calendar Quarter of such Calendar Year (or due
for subsequent Calendar Quarters until such credit is fully exhausted).

 

(v)                                 Any amounts due under Sections 4.2(c)(i) and
(ii) shall be payable within thirty (30) days after each of June 30th, and
December 31st of each Calendar Year, beginning with June 30, 2019, as
applicable.

 

(d)                                 OB/Gyn Sales.  If Exact (i) grants OB/Gyn
Commercial Rights to a Third Party in accordance with Section 3.1(c) or
(ii) launches its own sales channel in the OB/Gyn Field (as applicable, the
“Excluded Channel”), then the Laboratory Service Revenue used to perform the
calculation set forth in Section 4.2(a) and to determine royalty payments
pursuant to Section 8.7 shall exclude all Laboratory Service Revenue
attributable to the Excluded Channel except a mutually agreed percentage of
Laboratory Service Revenue during the applicable period attributable to such
Excluded Channel (the “Included Revenue Percentage”); provided, that (A) such
Included Revenue Percentage will reflect the anticipated relative contribution
of the Parties with regard to the Excluded Channel after such launch, and
(B) the Included Revenue Percentage shall not be less than the revenue
percentage attributable to the OB/Gyn Field as of the date of such launch,
calculated on the same basis that revenue from the OB/Gyn Field is calculated by
Exact on the Effective Date.

 

4.3                               Fee Statements and Payments.

 

(a)                                 Monthly and Quarterly Financial
Deliverables. Exact shall on a monthly basis, not later than fifteen (15)
Business Days after the end of the month, deliver to Pfizer a full suite of
performance data, including Product Laboratory Services completed, average
selling price per unit, Laboratory Service Revenue, rebates, net revenue and a
detailed Cost of Sales schedule

 

33

--------------------------------------------------------------------------------


 

(consisting of collection kits distributed to patients, royalties paid, shipping
costs, lab operating expenses and reagent costs).  Not later than fifteen (15)
Business Days after the end of the Calendar Quarter, Exact shall deliver to
Pfizer a rolling sales forecast and an estimate, for the remaining Calendar
Quarters in the Calendar Year, of the Promotion Fee as set forth in Section 4.2.

 

(b)                                 Payment of Promotion Fee. Exact, within
thirty (30) days after the end of each Calendar Quarter of the Term, shall
deliver to Pfizer a consolidated report in the form of and containing the
information necessary to confirm the calculation of the Promotion Fee for such
Calendar Quarter, together with the underlying spreadsheets with respect to such
Calendar Quarter. The Promotion Fee due with respect to such Calendar Quarter
and reflected on the consolidated report shall be remitted at the time such
report is made.

 

4.4                               Taxes and Withholding. It is understood and
agreed between the Parties that any payments made under this Agreement are
exclusive of any value added or similar tax (“VAT”), and that no such VAT shall
apply to the payments made under this Agreement. In the event any payments made
pursuant to this Agreement become subject to withholding taxes under the laws or
regulation of any jurisdiction, the Party making such payment shall deduct and
withhold the amount of such taxes for the account of the payee to the extent
required by Applicable Law and such amounts payable to the payee shall be
reduced by the amount of taxes deducted and withheld. Any such withholding taxes
required under Applicable Law to be paid or withheld shall be an expense of, and
borne solely by, the payee. To the extent that the Party making a payment is
required to deduct and withhold taxes on any payments under this Agreement, the
Party making such payment shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to the payee an
official tax certificate or other evidence of such withholding sufficient to
enable the payee to claim such payments of taxes. The payee shall provide any
tax forms to the Party making such payment that may be reasonably necessary in
order for such Party not to withhold tax or to withhold tax at a reduced rate
under an applicable bilateral income tax treaty. The payee shall use
commercially reasonable efforts to provide any such tax forms to the Party
making the payment at least thirty (30) days prior to the due date for any
payments for which the payee desires that the Party making the payment apply a
reduced withholding rate. Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by Law, of withholding taxes,
VAT, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
VAT. Notwithstanding anything in this Agreement to the contrary, (a) if an
action (including any assignment or sublicense of its rights or obligations
under this Agreement, or any failure to comply with Applicable Law or filing or
record retention requirements) by a Party leads to the imposition of withholding
tax liability or VAT on the other Party that would not have been imposed in the
absence of such action or in an increase in such liability above the liability
that would have been imposed in the absence of such action, then the sum payable
by that Party (in respect of which such deduction or withholding is required to
be made) shall be increased to the extent necessary to ensure that the other
Party

 

34

--------------------------------------------------------------------------------


 

receives a sum equal to the sum which it would have received had no such action
occurred, (b) otherwise, the sum payable by that Party (in respect of which such
deduction or withholding is required to be made) shall be made to the other
Party after deduction of the amount required to be so deducted or withheld,
which deducted or withheld amount shall be remitted in accordance with
Applicable Law.

 

4.5                               No Partnership Provision. It is expressly
agreed that Pfizer and Exact shall be independent contractors and that the
relationship between Pfizer and Exact shall not constitute a partnership, joint
venture or agency.  The Parties agree that the rights and obligations under this
Agreement are not intended to constitute a partnership or similar arrangement
that will require separate reporting for tax purposes consistent with the intent
reflected in the foregoing sentence and agree that they shall not file any
reports, documents or other item relating to taxes or state or acknowledge to
any tax authority that such relationship is a partnership or similar arrangement
unless required by Applicable Law.

 

4.6                               Payments; Currency. All payments due by one
Party to the other Party hereunder shall be paid by wire transfer in immediately
available funds from the account or accounts of a Party and/or its Affiliates to
an account or accounts of the receiving Party and/or its Affiliates designated
in writing by the receiving Party. All amounts payable and calculations
hereunder shall be in United States dollars.

 

4.7                               Maintenance of Records; Audits.

 

(a)                                 Record Keeping. Each Party shall keep and
shall cause its Affiliates to keep accurate books and accounts of record in
connection with (i) its Marketing and Promotion of the Product, (ii) (with
respect to Exact) performance of Product Laboratory Services, and (iii) its
activities under this Agreement and any Annual Marketing Plan, in sufficient
detail to permit accurate determination of all figures necessary for
verification of (A) amounts to be paid hereunder and (B) compliance with the
terms of this Agreement. Each Party shall, and shall cause its Affiliates to,
maintain such records for a period of at least three (3) years after the end of
the Calendar Year to which they pertain.

 

(b)                                 Financial Audits.

 

(i)                                     Audit Right. Upon thirty (30) days prior
written notice from a Party (the “Auditing Party”), the other Party (the
“Audited Party”) shall permit an independent certified public accounting firm of
nationally recognized standing selected by the Auditing Party and reasonably
acceptable to the Audited Party, to examine, at the Auditing Party’s sole
expense, the relevant books and records of the Audited Party and its Affiliates
as may be reasonably necessary to verify the accuracy of the reports submitted
by the Audited Party in accordance with Sections 3.4(d), 4.1(c) and 4.3(a) and
the payment of Promotion Fees hereunder. An examination by the Auditing Party
under this Section 4.6(b) shall occur not more than once in any Calendar Year
and shall

 

35

--------------------------------------------------------------------------------


 

be limited to the pertinent books and records for any Calendar Year during the
Term ending not more than twenty-four (24) months before the date of the
request. The accounting firm shall be provided access to such books and records
at the Audited Party’s facility(ies) in the Territory where such books and
records are normally kept and such examination shall be conducted during the
Audited Party’s normal business hours. The Audited Party may require the
accounting firm to sign a standard non-disclosure agreement before providing the
accounting firm access to the Audited Party’s facilities or records. Upon
completion of the audit, the accounting firm shall provide both Pfizer and Exact
a written report disclosing whether the reports submitted by the Audited Party
are correct or incorrect, whether the Promotion Fees paid during the audited
period or Baseline M&P Expenses or Shared M&P Expenses incurred during the
audited period are correct or incorrect, and, in each case, the specific details
concerning any discrepancies. No other information shall be provided to the
Auditing Party. The decision of the accounting firm will be final and
unappealable absent manifest error.

 

(ii)                               Underpayments/Overpayments. If such
accounting firm concludes that additional Promotion Fees were due to Pfizer,
Exact shall pay to Pfizer an amount equal to the actual Promotion Fee due minus
the Promotion Fee paid within thirty (30) days of the date Exact receives such
accountant’s written report so concluding. If such accounting firm correctly
concludes that Promotion Fees paid to Pfizer were in excess of the amount
properly due, Pfizer shall pay or refund to Exact an amount equal to the
Promotion Fee paid minus the actual Promotion Fee due within thirty (30) days of
the date Exact receives such accountant’s written report so concluding.

 

(c)                                  Compliance Audit. Upon thirty (30) days
prior written notice from an Auditing Party, the Audited Party shall permit the
Auditing Party’s external auditors access to any relevant books documents,
papers, and records of the Party involving any report delivered pursuant to
Sections 3.2(d), 3.4(d) and 4.3(a) of this Agreement and the activities
performed under this Agreement, if the other Party has credible evidence that
the other Party violated terms of this Agreement, including with respect to
Product Training under Section 3(e). An examination by a Party under this
Section 4.6(c) shall (i) occur not more than once in any Calendar Year, (ii) be
limited to the pertinent books and records for any Calendar Year during the Term
ending not more than twenty-four (24) months before the date of the request and
(iii) be at the sole expense of the Auditing Party. The external auditors of the
Auditing Party shall be provided access to such books and records at the Audited
Party’s facility(ies) in the Territory where such books and records are normally
kept and such examination shall be conducted during the Audited Party’s normal
business hours. The Audited Party may require any external auditors to sign a
standard non-disclosure agreement before providing the accounting firm access to
the Audited Party’s facilities or records.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Confidentiality. All financial and other
confidential information of the Audited Party which is subject to review under
this Section 4.6 shall be deemed to be the Audited Party’s Confidential
Information and, subject to the provisions of Article 6 hereof, the Auditing
Party shall not disclose such Confidential Information to any Third Party or use
such Confidential Information for any purpose other than verifying compliance
with this Agreement.

 

5.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 

5.1                               Mutual Representations and Warranties. Each of
Exact and Pfizer hereby represents and warrants to the other Party as of the
Effective Date that:

 

(a)                                 it is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization;

 

(b)                                 the execution, delivery and performance of
this Agreement by such Party has been duly authorized by all requisite action
under the provisions of its certificate of incorporation, bylaws and other
organizational documents, and does not require any action or approval by any of
its shareholders or other holders of its voting securities or voting interests
that has not been taken;

 

(c)                                  it has the power and authority to execute
and deliver this Agreement and to perform its obligations hereunder;

 

(d)                                 this Agreement has been duly executed by an
appropriate representative of such Party and is a legal, valid and enforceable
against such Party in accordance with its terms;

 

(e)                                  the execution, delivery and performance by
such Party of this Agreement and its compliance with the terms and provisions
hereof does not and will not conflict with or result in a breach of or default
under (i) any oral or written agreement that binds such Party’s operations or
property, including any assignment, license agreement, loan agreement, guaranty
or financing agreement, (ii) the provisions of such Party’s certificate of
incorporation, bylaws or other organizational documents, or (iii) any order,
writ, injunction, decree or judgment of any court or Governmental Authority
entered against such Party or by which any of such Party’s operations or
property are bound;

 

(f)                                   all material written information provided
by each Party in the virtual data room maintained for the purposes of the
proposed transactions under this Agreement is complete, truthful and accurate in
all material respects; and

 

(g)                                  neither it, nor any of its Affiliates, nor,
to such Party’s knowledge, any of their respective Representatives has been
debarred or suspended under 21 U.S.C. § 335(a) or (b), excluded from a federal
health care program, debarred from federal contracting, or convicted of or pled
nolo contendere to any felony, or to any federal or state legal violation
(including misdemeanors) relating to medical devices or fraud
(“Debarred/Excluded”).

 

37

--------------------------------------------------------------------------------


 

5.2          Representations and Warranties of Exact. Exact hereby represents
and warrants to Pfizer as of the Effective Date that:

 

(a)           no consent is required from any Third Party for Exact to enter
into, or to exercise its rights and perform its obligations under, this
Agreement;

 

(b)           in connection with the development, manufacturing and Promotion of
the Product, except as would not reasonably be expected to have a material
adverse effect on the Promotion of the Product in the Territory, Exact has
complied and will continue to comply in all material respects with Applicable
Law, including the FD&C Act, the Anti-Kickback Statute (42 U.S.C. § 1320a-7b),
Civil Monetary Penalty Statute (42 U.S.C. § 1320a-7a), the False Claims Act (31
U.S.C. § 3729 et seq.), comparable state statutes, the regulations promulgated
under all such statutes, and the regulations issued by the FDA;

 

(c)           with respect to the development, manufacturing and Promotion of
the Product, Exact has not taken and will not take any action directly or
indirectly to offer, promise or pay, or authorize the offer or payment of, any
money or anything of value in order to improperly or corruptly seek to influence
any Government Official in order to gain an improper advantage;

 

(d)           in connection with Exact’s manufacturing and Promotion of Product
or Exact’s performance of the Product Laboratory Service in the Territory or
directly relating to the transactions contemplated by this Agreement, except as
would not reasonably be expected to have a material adverse effect on the
Promotion of the Product in the Territory, (i) no written claim, demand, suit,
investigation or other legal action of any nature, civil, criminal, regulatory
or otherwise, has been filed and received by Exact, and is pending in any court,
arbitration or government agency proceeding nor, to the knowledge of Exact, has
any claim, demand, suit, investigation or other legal action of any nature,
civil, criminal, regulatory or otherwise been threatened in writing, to be filed
against Exact in any court, arbitration or government agency proceeding; and
(ii) there is no judgment or settlement against or owed by Exact;

 

(e)           Exact has not received written notice from any Third Party
claiming that the manufacture, use, sale or importation by or on behalf of Exact
of the Product in the Territory or the performance of any Product Laboratory
Service by or on behalf of Exact (i) infringes any issued patent or intellectual
property right of such Third Party in the Territory or (ii) will infringe any
claim of any published patent application of such Third Party in the Territory
when and if such claim issues;

 

(f)            to Exact’s knowledge, the manufacture, use, sale or importation
by or on behalf of Exact of the Product in the Territory or the performance of
any Product Laboratory Service by or on behalf of Exact (i) does not infringe
any issued patent or intellectual property right of any Third Party in the
Territory

 

38

--------------------------------------------------------------------------------


 

or (ii) will not infringe any claim of any published patent application of any
Third Party in the Territory when and if such claim issues; and

 

(g)           Exact is not presently engaged in any discussions with any Third
Party with respect to the grant to any Third Party of and does not currently
have any agreement with any Third Party to grant any right or license to make,
use, import, offer for sale or sell any Product, in the Territory, in each case,
which would constitute a grant of Ex-US Commercial Rights or OB/Gyn Commercial
Rights.

 

5.3          Covenants.

 

(a)           Each Party hereby covenants to the other Party that, during the
Term in the Territory:

 

(i)            it will immediately remove any Sales Representative from having
any responsibilities relating to Promotion of the Product under this Agreement
if required by Applicable Laws, including if such Party determines that such
Sales Representative is Debarred/Excluded;

 

(ii)           it will promptly remove any Sales Representative from having any
responsibilities relating to the Promotion of the Product under this Agreement
if, following an investigation, it is determined that there has been a
significant violation of any Applicable Laws, or the Party’s Applicable
Compliance/Review Policies by such Sales Representative; and

 

(iii)          it will not knowingly make any untrue or misleading statements or
comments about the Product.

 

(b)           Pfizer hereby covenants to Exact that, during the Term in the
Territory, it, its Affiliates and its Sales Representatives will not (i) Promote
the Product outside of the Territory or the Co-Promote Field; or (ii) disparage
or present in a negative light the Product in the performance of its obligations
hereunder; provided that nothing herein shall be interpreted to preclude Pfizer
from (A) describing any risks of a Product set forth in the Product Label or
(B) making truthful statements about the Products to the extent required by
Applicable Laws, in connection with any litigation or in response to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.

 

(c)           Exact hereby covenants that neither Exact nor its Affiliates shall
sue Pfizer and its Affiliates under any Exact Patent Rights solely with respect
to any activities carried out by Pfizer or its Affiliates under, and to the
extent in compliance with, this Agreement, including its and their activities to
Promote and Detail the Product in the Co-Promote Field in the Territory during
the Term of this Agreement and in compliance with this Agreement.

 

39

--------------------------------------------------------------------------------


 

5.4          Compliance with Law and Ethical Business Practices. In addition to
the other representations, warranties and covenants made by each Party under
this Agreement, each Party hereby represents, warrants and covenants to the
other Party that, during the Term in the Territory:

 

(a)           it is, and will remain during the Term, licensed, registered
and/or qualified under Applicable Law to do business, and has obtained such
licenses, consents, authorizations or completed such registration or made such
notifications as may be necessary or required by Applicable Law to perform its
obligations under this Agreement;

 

(b)           it will perform its obligations under this Agreement in material
compliance with this Agreement and any applicable Annual Marketing Plan, its
Applicable Compliance/Review Policies and Applicable Laws (including the FD&C
Act, the Anti-Kickback Statute (42 U.S.C. § 1320a-7b), Civil Monetary Penalty
Statute (42 U.S.C. § 1320a-7a), the False Claims Act (31 U.S.C. § 3729 et seq.),
comparable state statutes, the regulations promulgated under all such statutes,
and the regulations issued by the FDA);

 

(c)           in connection with the activities contemplated by this Agreement,
to each Party’s knowledge, it has been, and during the Term will be, in
compliance with all applicable U.S. trade laws, including those related to,
import controls, export controls, or economic sanctions;

 

(d)           it will ensure its own compliance with all Applicable Laws;

 

(e)           with respect to the Product and any payments or services provided
under this Agreement, such Party has not taken, and during the Term will not
take, any action, directly or indirectly, to offer, promise or pay, or authorize
the offer or payment of, any money or anything of value in order to improperly
or corruptly seek to influence any Government Official in order to gain an
improper advantage, and has not accepted, and will not accept in the future such
payment;

 

(f)            each Party hereby certifies that it has implemented and will
maintain and enforce a compliance and ethics program designed to prevent and
detect violations of Applicable Laws throughout its operations (including
Affiliates) and the operations of its Representatives that have responsibility
for Product, payments, or services provided under the Agreement, including by
implementing policies and procedures setting out rules governing interactions
with healthcare professionals and Government Officials; the engagement of third
parties, and where appropriate, due diligence; and the investigation,
documentation, and remediation of any allegations, findings, or reports related
to a potential violation of its Applicable Compliance/Review Policies.  Such
compliance program shall include at a minimum, compliance officer, compliance
committee(s), policies and procedures relating to (i) sales, medical,
Promotional and Marketing activities for the Product, (ii) regular auditing and
monitoring, (iii) training

 

40

--------------------------------------------------------------------------------


 

on sales, medical, Promotional and Marketing activities and the relevant legal
requirements regarding such activities, (iv) methods to raise questions or
concerns internally (e.g., via a hotline) without fear of retribution or
retaliation, (v) processes for investigating and documenting any compliance
concerns or allegations raised, findings or reports related to a potential
violation of Applicable Laws, and (vi) taking remedial, corrective action and/or
disciplinary action, as appropriate;

 

(g)           has implemented, and will maintain and enforce, a system of
internal accounting controls designed to ensure the making and keeping of fair
and accurate books, records, and accounts with respect to products, payments, or
services provided under this Agreement, and regularly monitors and audits its
business activities to ensure compliance with its Applicable Compliance/Review
Policies and the adequacy of internal controls, and implements remediation in
response to identified issues;

 

(h)           it will (A) maintain truthful and complete documentation
supporting, in reasonable detail, the work performed and any expenses incurred
in connection with this Agreement and any products, payments, or services
provided under this Agreement and (B) maintain financial books and records that
timely, fairly, accurately, and completely reflect all financial transactions,
in accordance with all Applicable Laws (for example, invoices, reports,
statements, books, and other records), and shall maintain such books and records
during the Term of the Agreement and for three years after final payment has
been made under the Agreement;

 

(i)            it provides, and during the Term will provide, training to
Representatives providing services in connection with this Agreement;

 

(j)            every year of this Agreement that coincides with the term of the
Corporate Integrity Agreement (“CIA”) entered into on May 23, 2018 between
Pfizer and the United States Department of Health and Human Services, Office of
Inspector General, Pfizer will send a letter to Exact that: (A) summarizes
Pfizer’s obligations under the CIA, (B) expresses Pfizer’s commitment to full
compliance with all federal health care program requirements, (C) describes the
Pfizer Compliance Program and (D) includes a copy of (or includes a link to)
Pfizer’s code of conduct (referred to as the Blue Book). Within thirty (30) days
of receipt of this letter, Exact shall respond in writing to the contact
information included in Pfizer’s letter that Exact shall: (1) make Pfizer’s code
of conduct and a description of the Pfizer Compliance Program available to its
employees engaged in activities related to the Agreement or (2) represent to
Pfizer that it has and enforces a substantially comparable code of conduct and
compliance program for its employees who have responsibilities related to the
Agreement; and

 

(k)           with respect to the Product and any payments made or services
provided under this Agreement:

 

41

--------------------------------------------------------------------------------


 

(i)            in the event that such Party receives a report of or otherwise
becomes aware of a potential violation of its Applicable Compliance/Review
Policies, the Party will perform an investigation in accordance with its
established policies and procedures and will take all necessary and appropriate
responsive, and corrective actions, including disciplinary actions (up to and
including termination of any employee, contractor, agent, sub-contractor,
customer, vendor or other Person that the Party believes was responsible);

 

(ii)           such Party has implemented, and will at all times during the Term
maintain, adequate policies and procedures describing the materials and
information that may be distributed or discussed by the Party’s Sales
Representatives related to the Product and the manner in which such Persons
should handle unsolicited requests for information related to off-label uses of
the Product, which policies and procedures shall be designed to ensure
compliance with Applicable Laws and regulations;

 

(iii)          such Party regularly reviews its Applicable Compliance/Review
Policies as part of its internal processes of improvement, and, from time to
time, benchmarks them against the standards of the industry;

 

(iv)          such Party has implemented, and will at all times during the Term
maintain, adequate systems, policies, and procedures to screen before hire and
annually thereafter all prospective and current Representatives conducting
activities with respect to the Product against (A) the List of Excluded
Individuals/Entities compiled by the Office of the Inspector General in the
Department of Health and Human Services and (B) the General Services
Administration’s List of Parties Excluded from Federal Programs, which policies
and procedures require each Party’s prospective and current Representatives
conducting activities with respect to the Product to disclose immediately to the
Party that such Representative is or may become Debarred/Excluded;

 

(v)           neither Party shall provide funding to the other Party for
charitable donations to independent charities that provide financial assistance
to patients, including sharing costs associated with such donations; provide
information to the other Party concerning its own such donations; or seek to
obtain information about such donations from the other Party. Each Party shall
have appropriate policies and procedures to ensure that such donations comply
with Applicable Law and current government guidance, including without
limitation guidance issued by the U.S. Department of Health and Human Services,
Office of Inspector General, and shall operate consistent with those policies
and procedures. Unless a Party does not and will not make such donations during
the Term of the Agreement, if a Party does not have appropriate policies and
procedures in place on

 

42

--------------------------------------------------------------------------------


 

the Effective Date, the Party must implement such policies and procedures within
thirty (30) days of the Effective Date. Either Party may request copies of such
policies and procedures of the other Party in order to confirm compliance with
the requirements of this Section;

 

(vi)          certifies that in connection with this Agreement, such Party’s
compensation system for its Representatives that perform any Marketing,
Promotion, or sales activities related to the Product is designed to ensure that
financial incentives do not inappropriately motivate such Representative to
engage in improper or illegal Promotion, sales or Marketing of the Product
(including off-label Promotion of the Product), and excludes from Incentive
Compensation sales that may be attributable to the off-label use of the Product;
and

 

(vii)         in connection with this Agreement, each Party’s call planning
system for its Sales Representatives that call upon health care professionals or
health care institutions for any Promotional or sales activities related to the
Product is designed to ensure that such Sales Representatives do not call upon
health care professionals or health care institutions that are not likely to
prescribe or use the Product for an on-label use.

 

5.5          Notice of Investigations. Each Party shall promptly notify the
other Party in the event that it becomes subject to or aware of any FDA or other
Governmental Authority inspection, investigation, or other inquiry or a FDA
warning letter, untitled letter, or other material governmental notice or
communication relating to the services or products covered by this Agreement
promptly after the Party becomes aware of such inspection, investigation,
inquiry, letter, notice, or communication, except to the extent that the
disclosing Party’s counsel reasonably believes that such disclosure to the other
Party could violate Applicable Laws (including privacy laws) or have a
significant adverse impact on the disclosing Party’s legal position or defense
(including the loss of attorney-client privilege) with respect to any such
inspection, investigation or other inquiry. In the event that the Party
determines that disclosure could violate Applicable Laws (including privacy
laws) or have a significant adverse impact on the disclosing Party’s legal
position or defense (including the loss of attorney-client privilege), the Party
shall promptly notify the other Party that it is exercising its right not to
make such disclosure.

 

5.6          Representation by Legal Counsel. Each Party hereto represents that
it has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

5.7          No Inconsistent Agreements. Neither Party shall enter into any oral
or written agreement or arrangement that would be inconsistent with its
obligations under this Agreement.

 

43

--------------------------------------------------------------------------------


 

5.8          Disclaimer. THE FOREGOING WARRANTIES OF EACH PARTY ARE IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY
SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

6.             INDEMNIFICATION; LIMITATION OF LIABILITY AND INSURANCE.

 

6.1          Indemnification.

 

(a)           Indemnification by Exact. Exact shall indemnify, defend and hold
Pfizer, its Affiliates and their respective Representatives (the “Pfizer
Indemnitees”) harmless from any claims, damages, actions, liabilities, losses,
costs and expenses, including attorneys’ fees incurred in defending against
them, (hereinafter “Claims”) of a Third Party arising out of (A) the
manufacture, Marketing, education, Promotion, importation or use of the Product
or the performance of the Product Laboratory Service by Exact or its
Representatives; (B) any breach by Exact of any of its representations,
warranties or obligations under this Agreement; or (C) any negligent or wrongful
act or omission of Exact; and (D) any alleged patent infringement, regardless of
direct, contributory or inducement, by Pfizer, its Affiliates or their
respective Representatives, as a result of the performance of Pfizer’s
obligations under this Agreement;  except, in each case (A) – (D), to the extent
such Claims arise out of any breach by any Pfizer Indemnitee of any of its
obligations under this Agreement, or any negligent or wrongful act or omission
of any Pfizer Indemnitee.

 

(b)           Indemnification by Pfizer. Pfizer shall indemnify, defend and hold
Exact, its Affiliates and their respective Representatives (the “Exact
Indemnitees”), harmless from any Claims of a Third Party, to the extent arising
out of (i) any breach by Pfizer of any of its representations, warranties, or
obligations under this Agreement or (ii) any negligent or wrongful act or
omission of Pfizer, except to the extent such Claims arise out of any breach by
any Exact Indemnitee of any of its obligations under this Agreement, or any
negligent or wrongful act or omission of any Exact Indemnitee; provided that in
no event shall Pfizer have any obligation to indemnify Exact for any product
liability claim arising out of bodily injury or death arising from the use of
the Product.

 

(c)           Procedure.

 

(i)            A Party believing that it is entitled to indemnification under
Section 6.1 (an “Indemnified Party”) shall give prompt written notification to
the other Party (the “Indemnifying Party”) of the commencement of any Claim by a
Third Party for which indemnification may be sought or, if earlier, upon the
assertion of any such Claim by a Third Party (it being understood and agreed,
however, that the failure by an Indemnified Party to give notice of a Third
Party Claim as provided

 

44

--------------------------------------------------------------------------------


 

in this Section 6.1(c) shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually materially prejudiced as a result of
such failure to give notice). Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Claim with counsel
reasonably satisfactory to the Indemnified Party. If a Party believes that a
Claim presented to it for indemnification is one as to which the Party seeking
indemnification is not entitled to indemnification under Section 6.1, it shall
so notify the Party seeking indemnification.

 

(ii)           If the Indemnifying Party elects to assume the defense of such
Claim, the Indemnified Party may participate in such defense at its own expense;
provided that if the Indemnified Party reasonably concludes, based on advice
from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Claim, the Indemnifying Party shall
be responsible for the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith.

 

(iii)          The Indemnifying Party shall keep the Indemnified Party advised
of the status of such Claim and the defense thereof and shall consider
recommendations made by the Indemnified Party with respect thereto.

 

(iv)          The Indemnified Party shall not agree to any settlement of such
Claim without the prior written consent of the Indemnifying Party, which shall
not be unreasonably withheld. The Indemnifying Party shall not agree to any
settlement of such Claim or consent to any judgment in respect thereof that does
not include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto or that imposes any liability or obligation
on the Indemnified Party or adversely affects the Indemnified Party without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld.

 

6.2          Insurance Requirements. Each Party agrees to obtain and maintain,
during the Term and for five (5) years after the Term, commercial general
liability insurance, including products liability insurance, with minimum “A-”
AM Best rated insurance carriers, in each case with limits of not less than five
million dollars ($5,000,000) per occurrence and in the aggregate. All
deductibles/retentions will be the responsibility of the named insured. Pfizer
and its Affiliates will be an additional insured on Exact’s commercial general
liability and products liability policies, and be provided with a waiver of
subrogation. To the extent of its culpability, all coverages of Exact will be
primary and non-contributing with any similar insurance carried by Pfizer.
Notwithstanding any provision of this Section 6.2 to the contrary, Pfizer may
meet its obligations under this Section 6.2 through self-insurance.

 

45

--------------------------------------------------------------------------------


 

Neither Party’s insurance will be construed to create a limit of liability with
respect to its indemnification obligations under this Section 6.

 

6.3          Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, EXCEPT FOR (A) INDEMNIFICATION OBLIGATIONS OF A PARTY UNDER
SECTION 6.1, (B) A BREACH OF SECTION 7 BY A PARTY OR (C) THE WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE OF A PARTY, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE
LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
LOST REVENUES OR PENALTIES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

7.             CONFIDENTIALITY; PUBLICITY.

 

7.1          Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the term
of this Agreement and for five (5) years thereafter, each Party (the “Receiving
Party”), receiving any Confidential Information of the other Party (the
“Disclosing Party”) hereunder shall keep such Confidential Information
confidential and shall not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement. “Confidential Information” means any technical, scientific,
regulatory, commercial, business or other information provided by or on behalf
of the Disclosing Party to the Receiving Party pursuant to this Agreement or
otherwise relating to or disclosed during any transaction contemplated hereby
(including information disclosed prior to the Effective Date under a
confidentiality agreement in contemplation of this Agreement), including
information relating to the terms of this Agreement or the Product, and the
scientific, regulatory or business affairs or other activities of either Party;
provided that, Confidential Information shall not include any information that
the Receiving Party can establish:

 

(a)           was already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party and such Receiving Party has documentary evidence to that effect;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure or development, as the case may be, and other
than through any act or omission of a Party in breach of this confidentiality
obligation;

 

(d)           was disclosed to that Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation, directly or indirectly,
to the Disclosing Party, not to disclose such information to others; or

 

46

--------------------------------------------------------------------------------


 

(e)           was independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

 

7.2          Authorized Disclosure and Use.

 

(a)           Disclosure. Notwithstanding the foregoing Section 7.1, each Party
may disclose to Third Parties Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary to:

 

(i)            prosecute or defend litigation,

 

(ii)           exercise or enforce rights hereunder; provided that such
disclosure is covered by terms of confidentiality no less stringent than those
set forth herein, and

 

(iii)          comply with inquires by a Governmental Authority or subpoena
issued by a Governmental Authority or a court of competent jurisdiction.

 

In the event a Party shall deem it necessary to disclose pursuant to this
Section 7.2 Confidential Information belonging to the other Party, the
Disclosing Party shall to the extent possible give reasonable advance notice of
such disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.

 

(b)           Use. Notwithstanding the foregoing Section 7.1, during the Term,
each Party shall have the right to use the other Party’s Confidential
Information in carrying out its respective responsibilities under this
Agreement.

 

7.3          Certain Regulatory Filings. Either Party may disclose the terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with Applicable Laws, including the rules and
regulations promulgated by the United States Securities and Exchange Commission
or by any stock exchange or regulatory body to which the Party is subject.
Before disclosing this Agreement or any of the terms hereof pursuant to this
Section 7.3, the Parties will consult with one another regarding the terms in
this Agreement to be redacted in making any such disclosure. If a Party
discloses this Agreement or any of the terms hereof in accordance with this
Section 7.3, such Party agrees, at its own expense, to seek confidential
treatment of portions of this Agreement or such terms, as may be reasonably
requested by the other Party.

 

7.4          Public Announcements. The Parties shall agree upon a joint press
release to announce the execution of this Agreement, a copy of which is attached
as Exhibit 7.4.Neither Party shall issue any news release or other public
announcement relating to this Agreement except as set forth in Exhibit 7.4,
including any of its terms, or to the performance of either Party hereunder,
without the prior written approval of the other Party; provided that nothing in
this Agreement shall prohibit Exact from making required disclosures or filings
required by Applicable Law or by the rules

 

47

--------------------------------------------------------------------------------


 

and regulations of any securities exchange. Once the text or substance of any
announcement has been so approved, it may be repeated without further approval.

 

7.5                               Use of Names. Except as described in this
Agreement and as may be required by Applicable Law, neither Party shall
distribute or have distributed any publicity or information which bears the name
of the other without the prior written approval of the other.

 

8.                                      TERM AND TERMINATION.

 

8.1                               Term. This Agreement shall be effective as of
the Effective Date and shall continue in effect through December 31, 2021 and
any Renewal Term (the “Term”), unless terminated earlier as set forth herein.

 

8.2                               Renewal. This Agreement may be renewed for an
additional one year term (“Renewal Term”) upon mutual written agreement of the
Parties. Ninety (90) days prior to the beginning of the Renewal Term, or as far
in advance as practicable if the Parties agree to a Renewal Term less than
ninety (90) days prior the commencement of such Renewal Term, the Parties shall
agree to a Baseline Laboratory Service Revenue, Baseline M&P Expenses and Shared
M&P Expenses for the Renewal Term. All other terms of this Agreement shall
remain the same through the Renewal Term.

 

8.3                               Termination for Cause. This Agreement may be
terminated at any time by either Party effective:

 

(a)                                 upon thirty (30) days prior written notice
if the other Party fails to make the required investments pursuant to Sections
3.5 or 3.6, as applicable, or pay any amount properly due under this Agreement;
provided that neither Party may terminate if the failure of the other Party to
meet the investment requirements under Sections 3.5 or 3.6, as applicable, is de
minimis or not material; provided, further, that any such termination shall only
become effective if the allegedly breaching Party fails to remedy or cure such
breach or default prior to the end of such thirty (30) day period. If, prior to
the end of such thirty (30) day period, the allegedly breaching Party remedies
or cures such breach or default to the reasonable satisfaction of the
non-breaching Party, this Agreement shall remain in full force and effect;

 

(b)                                 upon sixty (60) days prior written notice if
the other Party materially breaches its representations, warranties or
obligations under this Agreement; provided, however, that any such termination
shall only become effective if the allegedly breaching Party fails to remedy or
cure such breach or default prior to the end of such sixty (60) day period. If,
prior to the end of such sixty (60) day period, the allegedly breaching Party
remedies or cures such breach or default to the reasonable satisfaction of the
non-breaching Party, this Agreement shall remain in full force and effect;

 

48

--------------------------------------------------------------------------------


 

(c)                                  immediately upon the filing or institution
of bankruptcy, reorganization, liquidation or receivership proceedings, or upon
an assignment of a substantial portion of the assets for the benefit of
creditors by the other Party; provided, however, that in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if the Party consents to the involuntary bankruptcy; or

 

(d)                                 immediately upon notice to the other Party,
if such Party (the “Violating Party”) is convicted of violating any Applicable
Law, including applicable anti-corruption laws, bribery and corruption of public
officials as well as private persons and entities, in connection with its
activities under this Agreement and such violation materially adversely affects
the ability of either Party to perform its obligations under this Agreement. The
Violating Party shall be liable for damages or remedies as provided by law.

 

8.4                               Termination Without Cause. After the date that
is eighteen (18) months after the Effective Date, either Party may terminate
this Agreement upon six (6) months prior written notice to the other Party.

 

8.5                               Mutual Termination. This Agreement may be
terminated at any time by mutual written consent of the Parties.

 

8.6                               Termination for Change of Control. This
Agreement may be terminated by either Party upon six (6) months written notice
following a Change of Control of Exact; provided that such notice is given
within thirty (30) days of the consummation of such Change of Control.

 

8.7                               Royalty Upon Expiration. After the expiration
of the Term or termination pursuant to Section 8.4 by either Party or
Section 8.6 by Exact, based on cumulative Incremental Laboratory Services
Revenue achieved during the Term or up to the termination date, Exact agrees to
pay Pfizer the applicable royalty payment set forth below for twelve (12)
consecutive Calendar Quarters following the expiration of the Term (the “Tail
Period”); provided, however, the Tail Period shall be reduced to the number of
full Calendar Quarters completed during the Term if less than twelve (12)
Calendar Quarters if either Party terminates the Agreement without cause
pursuant to Section 8.4 or Exact terminates as a result of a Change of Control
pursuant to Section 8.6. Such royalty payment shall be payable to Pfizer within
thirty (30) days of the end of each Calendar Quarter. Royalty payments shall be
determined by multiplying the Laboratory Services Revenue and the applicable
royalty rate from the chart below.

 

Cumulative Incremental Laboratory
Services Revenue during the Term

 

Applicable Royalty Rate

 

If < $200 million

 

0

%

If > $200 million and < $400 million

 

1

%

If > $400 million and < $600 million

 

2

%

If > $600 million

 

3

%

 

49

--------------------------------------------------------------------------------


 

For example, if the cumulative Incremental Laboratory Services Revenue achieved
during the Term is $500 million, the applicable royalty rate is 2%. The royalty
payable by Exact to Pfizer at the end of each Calendar Quarter after the Term is
2% of Laboratory Service Revenues for the applicable Calendar Quarter.

 

8.8                               Consequences of Termination.

 

(a)                                 In the event of any termination under this
Agreement, (i) Pfizer shall have no obligation to invest Shared M&P Expenses
pursuant to Section 3.5 as of the effective date of the termination (except as
set forth below), (ii) Pfizer shall cease to make any commitments under
Section 3.2(d) as of the date of notice of termination, unless Exact notifies
Pfizer pursuant to Section 8.8(b) and (iii) neither Party shall have any
obligation to reimburse the other Party for any expenses for activities
conducted after the effective date of such termination unless such expenses were
incurred prior to termination. Notwithstanding the above, Exact agrees to pay
any financial commitment made by Pfizer pursuant to Section 3.2(d) and
Exhibit 3.2(d) to Third Parties following the effective date of termination;
provided that such amounts conform with the then-current Annual Marketing Plan,
including the budget.

 

(b)                                 Exact shall use commercially reasonable
efforts to provide six (6) month notice prior to the expiry of the Term, or in
the case of termination by Pfizer under Section 8.4, within the applicable
notice period in advance of the effective date of such termination, that Exact
intends for Pfizer to continue providing Advertising services for the Product
pursuant to Section 3.2(d).  Thereafter, the Parties will use good faith efforts
to agree to the Advertising services that will be provided by Pfizer during the
Tail Period in accordance with Section 3.2(d) and Exhibit 8.8(b).  For clarity,
Pfizer’s obligation to provide Advertising services during the Tail Period is
limited to the expiry of the Term or termination by Pfizer pursuant to
Section 8.4, or termination by Exact pursuant to Section 8.3.

 

(c)                                  In the event Exact terminates this
Agreement for cause pursuant to Section 8.3 or Pfizer terminates this Agreement
without cause pursuant to Section 8.4, Exact shall not be obligated to pay
Pfizer a supplemental Promotion Fee pursuant to Section 4.2(c) for the Calendar
Year, or any portion of such Calendar Year in which such termination occurs.

 

8.9                               Survival of Certain Obligations. Expiration or
termination of the Agreement shall not relieve the Parties of any obligation
accruing before such expiration or termination, and the provisions of Sections 1
(Definitions), 2.5 (Alliance Managers), 3.2(d) (Advertising),
3.2(e)(iii) (Return of Training Materials), 3.2(j) (Customer Service Activities;
Safety Reporting), 4.4 (Taxes and Withholding); 4.7 (Maintenance of Records;
Audits), 6 (Indemnification; Limitation of Liability; Insurance), 7
(Confidentiality; Publicity); 8 (Term and Termination) and 9 (Miscellaneous)
inclusive, shall survive the expiration of the Agreement. Any expiration or
early termination of this Agreement shall be without prejudice to the

 

50

--------------------------------------------------------------------------------


 

rights of either Party against the other accrued or accruing under this
Agreement before termination.

 

9.                                      MISCELLANEOUS.

 

9.1                               Interpretation. Except where the context
expressly requires otherwise, (a) the use of any gender herein will be deemed to
encompass references to either or both genders, and the use of the singular will
be deemed to include the plural (and vice versa), (b) the words “include”,
“includes” and “including” will be deemed to be followed by the phrase “without
limitation”, (c) the word “will” will be construed to have the same meaning and
effect as the word “shall”, (d) any reference herein to any Person will be
construed to include the Person’s successors and assigns, (e) the words
“herein”, “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (f) all references herein to Sections or Exhibits will be
construed to refer to Sections or Exhibits of this Agreement, and references to
this Agreement include all Exhibits hereto, (g) the word “notice” means notice
in writing (whether or not specifically stated) and will include notices,
consents, approvals and other written communications contemplated under this
Agreement, (h) provisions that require a Party, the Parties or any committee
hereunder to “agree,” “consent” or “approve” or the like will require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise (but excluding text and instant
messaging), (i) references to any specific law, rule or regulation, or article,
section or other division thereof, will be deemed to include any amendments
thereto or any replacement or successor law, rule or regulation thereof, and
(j) the term “or” will be interpreted in the inclusive sense commonly associated
with the term “and/or.”

 

9.2                               Assignment. This Agreement may not be assigned
or otherwise transferred, nor may any right or obligation hereunder be assigned
or transferred, by either Party without the prior written consent of the other
Party. Notwithstanding the foregoing, either Party may, without consent of the
other Party, assign this Agreement and its rights and obligations hereunder in
whole or in part to an Affiliate of such Party, or in whole to its successor in
interest in connection with the sale of all or substantially all of its stock or
its assets to which this Agreement relates, or in connection with a merger,
acquisition or similar transaction. Any attempted assignment not in accordance
with the foregoing shall be null and void and of no legal effect. Any permitted
assignee shall assume all assigned obligations of its assignor under this
Agreement. The terms and conditions of this Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respected successors and
permitted assigns.

 

9.3                               Further Actions. Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of the Agreement.

 

9.4                               Force Majeure. Each Party will be excused from
the performance of its obligations under this Agreement to the extent that such
performance is prevented by force

 

51

--------------------------------------------------------------------------------


 

majeure (defined below) and the nonperforming Party promptly provides notice of
the prevention to the other Party. Such excuse will be continued so long as the
condition constituting force majeure continues and the nonperforming Party takes
commercially reasonable efforts to remove the condition; provided that if any
delay in performance due to force majeure continues for a period of six
(6) months or more, then the other Party will have the right to terminate this
Agreement immediately upon written notice. For purposes of this Agreement,
“force majeure” will include conditions beyond the control of the Parties,
including an act of God, voluntary or involuntary compliance with any
regulation, law or order of any government, war, act of terror, civil commotion,
labor strike or lock-out, epidemic, failure or default of public utilities or
common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe.

 

9.5                               Notices. All notices and other communications
required or permitted hereunder (including any notice of force majeure, breach,
termination, change of address, etc.) shall be in writing and will be deemed
given (a) upon receipt if delivered personally or by facsimile transmission
(receipt verified), (b) five (5) days after being deposited in the mail if
mailed by registered or certified mail (return receipt requested) postage
prepaid or (c) on the next Business Day if sent by overnight delivery using a
nationally recognized express courier service and specifying next Business Day
delivery (receipt verified), and will be sent to the Parties at the following
addresses or facsimile numbers, as applicable, (or at such other address or
facsimile number for a Party as will be specified by like notice; provided,
however, that notices of a change of address will be effective only upon receipt
thereof):

 

All correspondence to Pfizer shall be addressed as follows:

 

Pfizer Inc.

235 East 42nd Street

New York, New York 10017 Attn: General Counsel

Fax: (212) 309-0874

 

With a copy to:

 

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attn: Regional President, North America, Internal Medicine

 

And

 

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attn: Chief Counsel, Internal Medicine

 

All correspondence to Exact shall be addressed as follows:

 

52

--------------------------------------------------------------------------------


 

Exact Sciences Corporation

441 Charmany Drive

Madison, Wisconsin 53719

Attn: General Counsel

Fax: (608) 284-5701

 

With a copy to:

 

Exact Sciences Corporation

441 Charmany Drive

Madison, Wisconsin 53719

Attn:  CEO

 

9.6                               Amendment. No amendment, modification or
supplement of any provision of this Agreement shall be valid or effective unless
made in a writing signed by a duly authorized officer of each Party and
delivered to each of the Parties.

 

9.7                               Waiver. No provision of the Agreement shall be
waived by any act, omission or knowledge of a Party or its agents or employees
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party. The failure of either Party
to require the performance of any term of this Agreement, or the waiver of
either Party of any breach of this Agreement, shall not prevent a subsequent
exercise or enforcement of such terms or be deemed a waiver of any subsequent
breach of the same or any other term of this Agreement.

 

9.8                               Severability. If any clause or portion thereof
in this Agreement is for any reason held to be invalid, illegal or
unenforceable, the same shall not affect any other portion of this Agreement, as
it is the intent of the Parties that this Agreement shall be construed in such
fashion as to maintain its existence, validity and enforceability to the
greatest extent possible. In any such event, this Agreement shall be construed
as if such clause of portion thereof had never been contained in this Agreement,
and there shall be deemed substituted therefor such provision as will most
nearly carry out the intent of the Parties as expressed in this Agreement to the
fullest extent permitted by Applicable Law.

 

9.9                               Descriptive Headings. The descriptive headings
of this Agreement are for convenience and reference purposes only, and shall be
of no force or effect in construing or interpreting any of the provisions of
this Agreement.

 

9.10                        Governing Law. This Agreement shall be governed by
and interpreted in accordance with the substantive laws of the State of New
York, without regard to conflict of law principles thereof.

 

9.11                        Dispute Resolution. The Parties recognize that a
bona fide dispute as to certain matters may from time to time arise during the
term of this Agreement that relate to any Party’s rights or obligations
hereunder. In the event of the occurrence of any dispute arising out of or
relating to this Agreement (other than a Disputed JSC

 

53

--------------------------------------------------------------------------------


 

Matter, which shall be resolved as provided in Section 2.1, a Disputed JOC
Matter, which shall be resolved as provided in Section 2.2 and Disputed JRC
Matter, which shall be resolved as provided in Section 2.3), including any
question regarding its existence, validity or termination (a “Dispute”), any
Party may, by written notice to the other, have such Dispute referred to their
respective Senior Officer or such Senior Officer’s designee, for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received. Any negotiations regarding a Dispute are confidential and shall be
treated as compromise and settlement negotiations for purposes of the U.S.
Federal Rules of Evidence and any similar rules of evidence.

 

9.12                        Entire Agreement of the Parties. This Agreement
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, among the Parties respecting the subject matter hereof and thereof.

 

9.13                        Independent Contractors. Both Parties are
independent contractors under this Agreement. Nothing herein contained shall be
deemed to create an employment, agency, joint venture or partnership
relationship between the Parties hereto or any of their agents or employees, or
any other legal arrangement that would impose liability upon one Party for the
act or failure to act of the other Party. Neither Party shall have any express
or implied power to enter into any contracts or commitments or to incur any
liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever. Neither Party shall have any
responsibility for the hiring, termination, compensation or benefits of the
other Party’s employees.

 

9.14                        No Legal Advice. Each Party acknowledges and agrees
that the other Party and the other Party’s attorneys are not representing such
Party during the course of or in connection with any activities under this
Agreement and that, unless otherwise expressly agreed in writing by the other
Party’s attorneys, any opinions expressed by the other Party or the other
Party’s attorneys with respect to any marketing or promotional materials or the
activities of either Party under this Agreement shall not be considered to be
legal advice regardless of whether or not related to a legal or regulatory
matter.

 

9.15                        Counterparts. This Agreement may be executed in two
(2) counterparts, each of which will be an original and both of which will
constitute together the same document. Counterparts may be signed and delivered
by facsimile or digital file, each of which will be binding when received by the
applicable Party.

 

(remainder of page intentionally left blank)

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

PFIZER INC.

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Michael Gladstone

 

By

/s/ Kevin Conroy

Name: Michael Gladstone

 

Name: Kevin Conroy

Title: Global President, Internal Medicine

 

Title: Chairman & Chief Executive Officer

Pfizer Innovative Health

 

 

 

Signature Page

 

--------------------------------------------------------------------------------